Exhibit 10.66

EXECUTION COPY

** Confidential treatment requested           

 

 

 

 

 

 

 

 

HOME EQUITY LINE OF CREDIT (HELOC)

REVOLVING CREDIT LOAN

PURCHASE, SALE & SERVICING AGREEMENT

dated as of February 3, 2004

between

WACHOVIA BANK, N.A.

Purchaser

AND

E-LOAN, INC.

Seller

EXECUTION COPY

** Confidential treatment requested           

Table of Contents

ARTICLE I: DEFINITIONS

*

Section 1.01 Defined Terms.

*

ARTICLE II: SALE AND CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

*

Section 2.01 Sale and Conveyance of Revolving Credit Loans.

*

Section 2.02 Delivery of Documents, Possession of Mortgage Files.

*

Section 2.03 Books and Records.

*

Section 2.04 Defective Documents; Delivery of Revolving Credit Loan Documents.

*

Section 2.05 Transfer of Revolving Credit Loans.

*

Section 2.06 Certain Revolving Credit Loan Not Acceptable for Purchase.

*

ARTICLE III: REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE
AND SUBSTITUTION; REVIEW OF MORTGAGE LOANS

*

Section 3.01 Representations and Warranties of each Seller.

*

Section 3.02 Representations and Warranties of the Servicer.

*

Section 3.03 Representations and Warranties as to Individual Revolving Credit
Loans.

*

Section 3.04 Repurchase and Substitution.

*

Section 3.05 Additional Covenants of Seller and Servicer

*

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS
PRECEDENT TO FUNDING

*

Section 4.01 Representations and Warranties of Purchaser.

*

Section 4.02 Conditions Precedent to Closing.

*

ARTICLE V: ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

*

Section 5.01 Seller to Act as Servicer; Servicing Standards; Additional
Documents; Consent of the Purchaser.

*

Section 5.02 Collection of Revolving Credit Loan Payments.

*

Section 5.03 Reports for Foreclosure Sales.

*

Section 5.04 Establishment of Collection Account; Deposits in Collection
Account.

*

Section 5.05 Permitted Withdrawals from the Collection Account.

*

Section 5.06 Maintenance of Primary Insurance Policies; Collections Thereunder.

*

Section 5.07 Transfer of Accounts.

*

Section 5.08 Maintenance of Mortgage Impairment Insurance Policy.

*

Section 5.09 Fidelity Bond; Errors and Omissions Insurance.

*

Section 5.10 Management of REO Properties.

*

Section 5.11 Realization Upon Specially Serviced Revolving Credit Loans.

*

Section 5.12 Investment of Funds in the Collection Account.

*

ARTICLE VI: REPORTS; REMITTANCES; ADVANCES

*

Section 6.01 Remittances.

*

Section 6.02 Reporting.

*

Section 6.03 [Reserved].

*

Section 6.04 Non-recoverable Advances.

*

Section 6.05 Itemization of Servicing Advances.

*

Section 6.06 Officer's Certificate.

*

ARTICLE VII: GENERAL SERVICING PROCEDURE

*

Section 7.01 Enforcement of Due-on-Sale Clauses, Assumption Agreements.

*

Section 7.02 Satisfaction of Mortgages and Release of Mortgage Files.

*

Section 7.03 Servicing Compensation.

*

Section 7.04 Annual Statement as to Compliance.

*

Section 7.05 Annual Independent Certified Public Accountants' Servicing Report.

*

Section 7.06 ICSA Data Security Reviews.

*

Section 7.07 Purchaser's Right to Examine Servicer Records.

*

Section 7.08 Optional Purchase of Delinquent Revolving Credit Loans.

*

ARTICLE VIII: REPORTS TO BE PREPARED BY THE SERVICER

*

Section 8.01 The Servicer's Reporting Requirements.

*

ARTICLE IX: THE SELLER

*

Section 9.01 Indemnification; Third Party Claims.

*

Section 9.02 Merger or Consolidation of the Seller.

*

Section 9.03 Limitation on Liability of the Seller and Others.

*

Section 9.04 Servicer Not to Resign.

*

ARTICLE X: DEFAULT

*

Section 10.01 Events of Default.

*

ARTICLE XI: TERMINATION

*

Section 11.01 Term and Termination of Servicing.

*

Section 11.02 Survival.

*

ARTICLE XII: GENERAL PROVISIONS

*

Section 12.01 Successor to the Servicer.

*

Section 12.02 Governing Law.

*

Section 12.03 Notices.

*

Section 12.04 Severability of Provisions.

*

Section 12.05 Schedules and Exhibits.

*

Section 12.06 General Interpretive Principles.

*

Section 12.07 Waivers and Amendments, Noncontractual Remedies; Preservation of
Remedies.

*

Section 12.08 Captions.

*

Section 12.09 Counterparts; Effectiveness.

*

Section 12.10 Entire Agreement; Amendment.

*

Section 12.11 Further Assurances.

*

Section 12.12 Intention of the Seller.

*

EXECUTION COPY

** Confidential treatment requested           

 

Schedules*

A. Revolving Credit Loan Schedule Data Fields

B. Content of Mortgage File

B-1 Legal Documents

B-2 Credit Documents

C. Seller Guide- Applicable Guidelines and Restrictions

D. Sample Purchase Price and Terms Letter

Exhibits*



Exhibit 2.05 Form of Assignment, Assumption and Recognition Agreement

Exhibit 5.03 Form of Notice of Foreclosure

Exhibit 5.04-1 Form of Collection Account Certification

Exhibit 5.04-2 Form of Collection Account Letter Agreement

Exhibit 6.02(a) Report P-139 -- Monthly Statement of Mortgage Accounts

Exhibit 6.02(b) Report S-213 -- Summary of Curtailments Made Remittance Report

Exhibit 6.02(c) Report S-214 -- Summary of Paid in Full Remittance Report

Exhibit 6.02(d) Report S-215 -- Consolidation of Remittance Report

Exhibit 6.02(e) Report S1AE -- Monthly Draw Report

Exhibit 8.01 Report P-195 Delinquency Report

Exhibit 9 Form of Officer's Certificate

Exhibit 10 Form of Warranty Bill of Sale

 

 

*Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.

EXECUTION COPY

** Confidential treatment requested           

HELOC MORTGAGE LOAN PURCHASE, SALE & SERVICING AGREEMENT

This HELOC Revolving Credit Loan Purchase, Sale & Servicing Agreement, dated as
of February 3, 2004, is entered into between Wachovia Bank, N.A. ("Purchaser")
and E-Loan, Inc., a Delaware corporation ("Seller").

PRELIMINARY STATEMENT

1. Seller is engaged in the business, inter alia, of making variable rate
open-end home equity mortgage loans to individuals, the repayment of which is
secured by a first or second lien mortgage on such individuals' residences.

2. Wachovia Bank, N.A. is engaged in the business, inter alia, of purchasing and
making variable rate open-end home equity mortgage loans for its own account.

3. Seller has established certain terms, conditions and loan programs for making
variable rate open-end home equity mortgage loans as described in Seller's
Program and Underwriting Guidelines (the "Seller Guide") and Wachovia Bank, N.A.
is willing to purchase certain mortgage loans that comply with the terms of such
terms, conditions and loan programs (the "Revolving Credit Loans"). The
applicable provisions of the Seller Guide are attached hereto as Schedule C.

4. Wachovia Bank, N.A. and Seller desire to establish a flow program whereby
Seller will make variable rate open-end home equity mortgage loans which meet
the applicable provisions of the Seller Guide, and Wachovia Bank, N.A. will, on
a regular basis, purchase such mortgage loans from Seller, as applicable,
provided the parties agree on the price, date and other conditions or
considerations as set forth in this Agreement.

5. Wachovia Bank, N.A. and Seller wish to prescribe the terms and manner of
purchase by Wachovia Bank, N.A. and sale by Seller of the Revolving Credit
Loans, and the servicing of the Revolving Credit Loans prior to transfer of the
servicing to Wachovia Bank, N.A. or its designee by Seller, as the Servicer, in
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Wachovia Bank, N.A. and Seller agree as follows :

EXECUTION COPY

** Confidential treatment requested           

ARTICLE I DEFINITIONS

Section 1.01 Defined Terms. Whenever used in this Agreement, the following words
and phrases shall have the meaning specified in this Article:

"Accepted Servicing Practices": Those servicing standards, policies and
procedures applicable to mortgage loans owned by Fannie Mae and Freddie Mac as
set forth in the respective servicing guidelines of each such entity for
servicers of such mortgage loans, or, with respect to matters not addressed
thereby, those customary and usual standards of servicing utilized by prudent
institutional mortgage loan servicers with respect to mortgage loans comparable
to the Revolving Credit Loans, in the jurisdiction where the Revolving Credit
Loans are located.

"Accrued Interest": With respect to a Revolving Credit Loan, interest which is
accrued and unpaid at the effective Note Rate determined in accordance with the
Mortgage Note less the Servicing Fee Rate on the average daily balance of Credit
Line Advances outstanding from the date with respect to which interest has last
been paid to and received by the Seller to, and including, the last day of the
calendar month immediately preceding the calendar month in which the Funding
Date occurs.

"Affiliate": When used with reference to a specified Person, any Person that
(i) directly or indirectly controls or is controlled by or is under common
control with the specified Person, (ii) is an officer of, partner in or trustee
of, or serves in a similar capacity with respect to, the specified person or of
which the specified Person is an officer, partner or trustee, or with respect to
which the specified Person serves in a similar capacity, or (iii) directly or
indirectly is the beneficial owner of 10% or more of any class of equity
securities of the specified Person or of which the specified person is directly
or indirectly the owner of 10% or more of any class of equity securities.

"Agreement": This HELOC Revolving Credit Loan Purchase, Sale & Servicing
Agreement between the Purchaser and the Seller, together with all amendments
hereof and supplements hereto.

"ALTA": The American Land Title Association.

"Appraised Value": With respect to any Mortgaged Property, the lesser of:
(i) the value thereof as determined by an appraisal made for the originator of
the Revolving Credit Loan at the time of origination of the Revolving Credit
Loan by an appraiser who met the minimum requirements of FNMA and FHLMC or the
value as determined using another collateral assessment tool approved by the
Seller Guide, including, but not limited to, broker's price opinions, AVMs or
HUD-1 Settlement Statements or a FNMA Form 2005 or a FHMLC Form 704; or (ii) the
purchase price paid for the related Mortgaged Property by the Mortgagor with the
proceeds of the Revolving Credit Loan; provided that, in the case of a
Refinanced Revolving Credit Loan, such value of the Mortgaged Property shall be
based solely upon the value determined by an appraisal made for the originator
of such Refinanced Revolving Credit Loan at the time of origination of such
Refinanced Revolving Credit Loan by an appraiser who met the minimum
requirements of FNMA and FHLMC or any other collateral assessment tool approved
by the Seller Guide.

EXECUTION COPY

** Confidential treatment requested           

"ARM Loan": An 'adjustable rate' Revolving Credit Loan, the Note Rate of which
is subject to periodic adjustment in accordance with the terms of the Mortgage
Note. Each Revolving Credit Loan subject to this Agreement shall be an ARM Loan.

"Assignment": An individual assignment of a Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale or transfer of the Revolving Credit Loan.

"Bankruptcy Code": The Bankruptcy Reform Act of 1978 (11 U.S.C. 101-1330), as
amended, modified, or supplemented from time to time, and any successor statute,
and all rules and regulations issued or promulgated in connection therewith.

"Business Day": Any day other than (i) a Saturday or Sunday, or (ii) a day on
which the Federal Reserve is closed;

"Closing Date": February 3, 2004. .

"Code": The Internal Revenue Code of 1986, as amended.

"Collection Account": The separate trust account or accounts created and
maintained pursuant to Section 5.04.

"Combined Loan-to-Value Ratio" or "CLTV": With respect to any Revolving Credit
Loan, the ratio (expressed as a percentage) equal to the sum of (a) the Credit
Line, plus (y) the outstanding principal balance of any Senior Liens on the
Mortgaged Property as of the Cut-off Date divided by (b) the Appraised Value of
the related Mortgaged Property.

"Condemnation Proceeds": All awards or settlements, whether permanent or
temporary, partial or entire, in respect of a Mortgaged Property by exercise of
the power of eminent domain or condemnation (or consideration received for a
deed in lieu of condemnation), to the extent not required to be released to a
Mortgagor in accordance with the terms of the related Revolving Credit Loan
documents.

"Credit Documents": Those documents, comprising part of the Mortgage File,
required of the Mortgagor, as described in Section 2 (Specific Loan Program
Guidelines) of the Seller Guide. The Credit Documents are specified on Schedule
B-2 hereto.

"Credit Line": With respect to a Revolving Credit Loan, the maximum principal
amount which may be advanced to a Mortgagor under the terms of the related
Mortgage Note.

"Credit Line Advance": With respect to a Revolving Credit Loan, a principal
disbursement to a Mortgagor under the terms of the related Mortgage Note
(collectively, "Credit Line Advances").

EXECUTION COPY

** Confidential treatment requested           

"Cut-off Date": With respect to any Revolving Credit Loan (i) which was
originated within the month in which the respective Funding Date occurs, the
origination date of such Revolving Credit Loan, or (ii) which was originated
prior to the month in which the respective Funding Date occurs, the last day of
the month preceding the month in which such Funding Date occurs.

"Defective Revolving Credit Loan": As defined in Section 3.04(c).

"Deleted Revolving Credit Loan": A Revolving Credit Loan repurchased by Seller,
replaced or to be replaced with a Qualified Substitute Revolving Credit Loan.

"Delinquency Percentage": shall mean, with respect to any Due Period, the
percentage result equal to the sum of aggregate Credit Line Advances outstanding
with respect to all Revolving Credit Loans (a) for which the scheduled Monthly
Payment due during such Due Period has not been made by the related Mortgagor,
(b) for which the related borrower has filed for bankruptcy protection, (c)
which are in foreclosure, and (d) with respect to which the related Mortgaged
Property is characterized as an REO Property, in each case as of the close of
business on the last Business Day of such Due Period, divided by the aggregate
Credit Line Advances outstanding on of all of the Revolving Credit Loans on such
date.

"Determination Date": The close of business of the last Business Day of the
month immediately preceding the month of the related Remittance Date.

"Due Date": With respect to any Revolving Credit Loan, the day of the month on
which each Monthly Payment is due thereon, exclusive of any days of grace.

"Due Period": With respect to each Remittance Date, the period commencing on the
first day of the month immediately preceding the month of such Remittance Date
and ending on the last day of the month immediately preceding the month of such
Remittance Date.

"Eligible Account": One or more accounts that are maintained (i) with a
depository institution the long-term unsecured debt obligations of which have
been rated by each Rating Agency in one of its two highest rating categories at
the time of any deposit therein, (ii) that are trust accounts with any
depository institution held by the depository institution in its capacity as a
corporate trustee, or (iii) the deposits in which are insured by the FDIC (to
the limits established by the FDIC).

"Environmental Assessment": A "Phase I" environmental assessment of a Mortgaged
Property prepared by an Independent Person who regularly conducts environmental
assessments and who has any necessary license(s) required by applicable law and
has five years experience in conducting environmental assessments.

"Environmental Conditions Precedent to Foreclosure": As defined in Section 5.15.

"Environmental Laws": All federal, state, and local statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees or other governmental restrictions
relating to the environment or to emissions, discharges or releases of
pollutants, contaminants or industrial, toxic or hazardous substances or wastes
into the environment, including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants
or industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.

EXECUTION COPY

** Confidential treatment requested           

"Estimated Accrued Interest": With respect to a Revolving Credit Loan and the
calendar month in which the related Funding Date occurs, an amount equal to
accrued and unpaid interest for the period from, and including, the first day of
such calendar month to, but not including, the Funding Date at the applicable
Mortgage Interest Rate for such month less the Servicing Fee Rate on the unpaid
principal balance of Credit Line Advances outstanding as of the close of
business on the Cut-off Date.

"Estimated Purchase Price": The aggregate amount equal to, for each Revolving
Credit Loan, the sum of (a) the Purchase Price Percentage of the Stated
Principal Balance of each Revolving Credit Loan plus, (b) Estimated Accrued
Interest, minus (c) interest payments received by the Seller that, in accordance
with the terms of the Mortgage Note, were due on or after the related Funding
Date.

"Event of Default": Any one of the conditions or circumstances enumerated in
Section 10.01.

"FDIC": The Federal Deposit Insurance Corporation or any successor organization.

"FHLMC": The Federal Home Loan Mortgage Corporation (also known as Freddie Mac)
or any successor organization.

"FHLMC Servicing Guide": The FHLMC/Freddie Mac Seller' and Servicers' Guide in
effect on and after the Funding Date.

"Fidelity Bond": A fidelity bond to be maintained by the Servicer pursuant to
Section 5.12.

"FNMA": The Federal National Mortgage Association (also known as Fannie Mae) or
any successor organization.

"FNMA Guide": The FNMA/Fannie Mae Selling Guide and the Servicing Guide,
collectively, in effect on and after the Funding Date.

"Funding Date": Each date, as specified in the related Purchase Price and Terms
Letter (up to four per month), upon which Purchaser purchases Revolving Credit
Loans from the Seller hereunder.

"Funding Date Scheduled Principal Balance": With respect to any Revolving Credit
Loan and the related Funding Date, the outstanding unpaid principal balance of
all Credit Line Advances related to such Revolving Credit Loan as of the Cut-off
Date.

"Gross Margin": With respect to each ARM Loan, the fixed percentage added to the
Index on each Rate Adjustment Date, as specified in each related Mortgage Note
and listed in the Revolving Credit Loan Schedule.

EXECUTION COPY

** Confidential treatment requested           

"Independent": With respect to any specified Person, such Person who: (i) does
not have any direct financial interest or any material indirect financial
interest in the applicable Mortgagor, the Seller, the Servicer, the Purchaser,
or their Affiliates; and (b) is not connected with the applicable Mortgagor, the
Seller, the Servicer, the Purchaser, or their respective Affiliates as an
officer, employee, promoter, underwriter, trustee, member, partner, shareholder,
director, or Person performing similar functions.

"Index": With respect to each ARM Loan, on each Rate Adjustment Date, the
applicable rate index set forth on the Revolving Credit Loan Schedule, which
shall be an index described on such Revolving Credit Loan Schedule.

"Insolvency Proceeding": With respect to any Person: (i) any case, action, or
proceeding with respect to such Person before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up, or relief of debtors; or (ii) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of the creditors generally
of such Person or any substantial portion of such Person's creditors; in any
case undertaken under federal, state or foreign law, including the Bankruptcy
Code.

"Insurance Proceeds": Proceeds of any Purchaser-Paid Mortgage Insurance Policy,
title policy, hazard policy or other insurance policy covering a Revolving
Credit Loan, if any, to the extent such proceeds are not to be applied to the
restoration of the related Mortgaged Property or released to the Mortgagor in
accordance with the procedures that the Servicer would follow in servicing
mortgage loans held for its own or its Affiliates' account or managed by it for
third-party institutional investors.

"Interest Adjustement Date": As to any ARM Loan, the date specified in a
Mortgage Note on which the Mortgage Interest Rate for the related Mortgage Loan
is subject to adjustment.

"Legal Documents": Those documents, comprising part of the Mortgage File, set
forth in Schedule B-1 of this Agreement.

"Liquidation Proceeds": Amounts, other than Insurance Proceeds and Condemnation
Proceeds, received by the Servicer in connection with the liquidation of a
defaulted Revolving Credit Loan through trustee's sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of an REO
Property in accordance with the provisions hereof.

"Loan-to-Value Ratio" or "LTV": With respect to any Revolving Credit Loan, the
original principal balance of such Revolving Credit Loan divided by Appraised
Value of the related Mortgaged Property.

"MAI Appraiser": With respect to any real property, a member of the American
Institute of Real Estate Appraisers with a minimum of 5 years of experience
appraising real property of a type similar to the real property being appraised
and located in the same geographical area as the real property being appraised.

EXECUTION COPY

** Confidential treatment requested           

"Maximum Rate": With respect to each ARM Loan, the rate per annum set forth in
the related Mortgage Note as the maximum Note Rate thereunder. The Maximum Rate
as to each ARM Loan is set forth on the related Revolving Credit Loan Schedule.

"Minimum Rate": With respect to each ARM Loan, the rate per annum set forth in
the related Mortgage Note as the minimum Note Rate thereunder. The Minimum Rate
as to each ARM Loan is set forth on the related Revolving Credit Loan Schedule.

"Monthly Payment": The monthly payment of principal and/or interest on a
Revolving Credit Loan which is payable by a Mortgagor under the related Mortgage
Note.

"Monthly Period": Initially, the period from the Cutoff Date through to and
including the first Determination Date during the term hereof, and, thereafter,
the period commencing on the day after each Determination Date during the term
hereof and ending on the next succeeding Determination Date during the term
hereof (or, if earlier, the date on which this Agreement terminates).

"Mortgage": The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a lien on an unsubordinated estate in fee simple in real
property.

"Mortgaged Property": With respect to a Revolving Credit Loan, the underlying
real property securing repayment of a Mortgage Note, consisting of a fee simple
estate.

"Mortgage File": With respect to a particular Revolving Credit Loan, those
origination and servicing documents, escrow documents, and other documents as
are specified on Schedule B-1 and B-2 to this Agreement and any additional
documents required to be added to the Mortgage File pursuant to the related
Purchase Price and Terms Letter. Notwithstanding the previous sentence, the
documents constituting the Mortgage File may be provided as imaged files.

"Mortgage Interest Rate": As to each Mortgage Loan at any time, the annual rate
at which interest accrues on such Mortgage Loan at such time pursuant to the
related Mortgage Note.

"Mortgage Note": The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.

"Mortgagor": The obligor or obligors on a Mortgage Note.

"90 Day Rolling Delinquency Percentage" With respect to the entire portfolio of
Revolving Credit Loans, and a date of determination, a percentage equal to the
weighted average of the Delinquency Percentages for the immediately preceding
three Due Periods.

"Non-recoverable Advance": As of any date of determination, any Servicing
Advance previously made or any Servicing Advance proposed to be made in respect
of a Revolving Credit Loan which, in the good faith judgment of the Servicer and
in accordance with the servicing standard set forth in Section 5.01, will not
or, in the case of a proposed advance, would not be ultimately recoverable
pursuant to Section 5.05 (d) or (e) hereof. The determination by the Servicer
that it has made a Non-recoverable Advance or that any proposed advance would
constitute a Non-recoverable Advance shall be evidenced by an Officer's
Certificate satisfying the requirements of Section 6.04 hereof and delivered to
the Purchaser on or before the Determination Date in any month.

EXECUTION COPY

** Confidential treatment requested           

"Note Rate": With respect to any Revolving Credit Loan at any time any
determination thereof is to be made, the annual rate at which interest accrues
thereon as determined in accordance with the terms of the related Mortgage Note.

"Offering Materials": All documents, tapes, or other materials relating to the
Revolving Credit Loans provided by Seller to Purchaser prior to Purchaser
submitting its bid to purchase the Mortgage loans.

"Officers' Certificate": A certificate signed by (i) the President or a Vice
President and (ii) the Treasurer or the Secretary or one of the Assistant
Treasurers or Assistant Secretaries of the Servicer, and delivered by the
Servicer to the Purchaser as required by this Agreement.

"Payment Adjustment Date": The date on which Monthly Payments shall be adjusted
as determined in accordance with the related Mortgage Note.

"Payoff": With respect to any Revolving Credit Loan, any payment or recovery
received in advance of the last scheduled Due Date of such Revolving Credit
Loan, which payment or recovery consists of principal in an amount equal to the
outstanding principal balance of such Revolving Credit Loan, all accrued and
unpaid prepayment penalties, if any, premiums, and/or interest with respect
thereto, and all other unpaid sums due with respect to such Revolving Credit
Loan, provided that, if received during the period when Credit Line Advances can
be made, the Mortgagor has requested that the Revolving Credit Line be
terminated.

"Periodic Rate Cap": With respect to each ARM Loan, the permissible percentage
by which the Note Rate may be increased or decreased on any Rate Adjustment Date
as determined in accordance with the terms of the related Mortgage Note.

"Permitted Investments": Investments that mature, unless payable on demand, not
later than the Business Day preceding the related Remittance Date; provided that
such investments shall only consist of the following:

direct obligations of, or obligations fully guaranteed as to principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;

repurchase obligations (the collateral for which is held by a third party),
provided that the long-term unsecured obligations of the party agreeing to
repurchase such obligations are at the time rated by each Rating Agency in one
of its two highest rating categories,

certificates of deposit, time deposits and bankers' acceptances of any bank or
trust company incorporated under the laws of the United States or any state,
provided that the long-term unsecured debt obligations of such bank or trust
company (or, in the case of the principal depository institution of a depository
institution holding company, the long- term unsecured debt obligations of the
depository institution holding company) at the date of acquisition thereof have
been rated by each Rating Agency in one of its two highest rating categories

commercial paper (having original maturities of not more than 365 days) of any
corporation incorporated under the laws of the United States or any state
thereof which on the date of acquisition has been rated at the time by each
Rating Agency in its highest rating category; and

any other demand, money market or time deposit account or obligation, or
interest-bearing or other security or investment, acceptable to the Purchaser
(such acceptance evidenced in writing);

EXECUTION COPY

** Confidential treatment requested           

provided further that "Permitted Investments" shall not include any instrument
described hereunder which evidences either the right to receive (a) only
interest with respect to the obligations underlying such instrument or (b) both
principal and interest payments derived from obligations underlying such
instrument and the interest and principal payments with respect to such
instrument provide a yield to maturity at par greater than 120% of the yield to
maturity at par of the underlying obligations.

"Person": Any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

"Premium": With respect to a Revolving Credit Loan, an amount equal to the
Purchase Price Percentage minus 100% (each expressed as a decimal), multiplied
by the Funding Date Scheduled Principal Balance of such Revolving Credit Loan.

"Prepaid Monthly Payment": Any Monthly Payment received prior to its scheduled
Due Date.

"Purchase Price": As to each Revolving Credit Loan, the price set forth in the
Revolving Credit Loan Schedule determined in accordance with the related
Purchase Price and Terms Letter.

"Purchase Price and Terms Letter": With respect to any pool of Revolving Credit
Loans purchased and sold on any Funding Date, the letter agreement between the
Purchaser and Seller (including any exhibits, schedules and attachments thereto,
which shall be substantially in the form of Schedule D hereof), setting forth
the terms and conditions of such transaction and describing the Revolving Credit
Loans to be purchased by the Purchaser on such Funding Date, which shall include
the Purchaser's Par Rate Sheet and the Addendum to Par Rate Sheet. A Purchase
Price and Terms Letter may relate to more than one pool of Revolving Credit
Loans to be purchased on one or more Funding Dates hereunder.

"Purchase Price Percentage:" With respect to a Revolving Credit Loan, the
percentage amount, as set forth on the Revolving Credit Loan Schedule, expressed
as a decimal, which is multiplied by the Funding Date Scheduled Principal
Balance to determine the principal portion of the related Purchase Price on the
related Funding Date.

EXECUTION COPY

** Confidential treatment requested           

"Purchaser": WACHOVIA BANK, N.A., or its successor in interest or any successor
under this Agreement appointed as herein provided.

"Purchaser-Paid Mortgage Insurance Policy": With respect to the Revolving Credit
Loans serviced hereunder, a primary insurance policy which is a blanket policy
of primary mortgage insurance covering the Revolving Credit Loans for which the
Purchaser is obligated to pay premiums in an amount determined using a per annum
rate (the "Purchaser-Paid Mortgage Insurance Rate") equal to the percentage
indicated on the Revolving Credit Loan Schedule.

"Purchaser's Account": The account of the Purchaser at a bank or other entity
most recently designated in a written notice by the Purchaser to the Seller as
the "Purchaser's Account."

"Qualified Mortgage Insurer": American Guaranty Corporation, Commonwealth
Mortgage Assurance Company, General Electric Mortgage Insurance Companies,
Mortgage Guaranty Insurance Corporation, PMI Mortgage Insurance Company, Old
Republic Mortgage Insurance Company, Radian FKA Commonwealth or United Guaranty
Residential Insurance Corporation.

"Qualified Substitute Revolving Credit Loan": A Revolving Credit Loan
substituted by a Seller for a Deleted Revolving Credit Loan which must, on the
date of such substitution, (a)(i) have a Credit Line (or in the case of a
substitution of more than one mortgage loan for a Deleted Revolving Credit Loan,
an aggregate principal balance), not in excess of one hundred ten percent (110%)
of the Credit Line of the Deleted Revolving Credit Loan and not less than ninety
percent (90%) of the Credit Line of the Deleted Revolving Credit Loan (the
amount of any shortfall to be distributed by the Seller to the Purchaser in the
month of substitution), (ii) have a remaining term to maturity not substantially
greater than (and not more than one year less than) that of the Deleted
Revolving Credit Loan, (iii) have a Note Rate not less than (and not more than
one percentage point greater than) the Note Rate of the Deleted Revolving Credit
Loan, (iv) have a Minimum Rate not less than that of the Deleted Revolving
Credit Loan, (v) have a Maximum Rate not less than that of the Deleted Revolving
Credit Loan and not more than two (2) percentage points above that of the
Deleted Revolving Credit Loan, (vi)  have a Gross Margin not less than that of
the Deleted Revolving Credit Loan, (vii) have a Periodic Rate Cap equal to that
of the Deleted Revolving Credit Loan, (viii) have a Loan-to-Value Ratio at the
time of substitution equal to or less than the Loan-to-Value Ratio of the
Deleted Revolving Credit Loan at the time of substitution, (ix) have the same
Rate Adjustment Date as that of the Deleted Revolving Credit Loan, (x) have an
Index as provided herein for all ARM Loans subject to this Agreement,
(xi) comply as of the date of substitution with each representation and warranty
set forth in Sections 3.01, 3.02 and 3.03, (xii) be in the same credit grade
category as the Deleted Revolving Credit Loan and (xiii) have the same
prepayment penalty term or (b) otherwise be acceptable to the Purchaser.

"Rate Adjustment Date": With respect to each ARM Loan, the date on which the
Note Rate adjusts.

"Rating Agency": Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Moody's Investors Service, Inc., and Fitch, Inc.

EXECUTION COPY

** Confidential treatment requested           

"Refinanced Revolving Credit Loan": A Revolving Credit Loan that was made to a
Mortgagor who owned the Mortgaged Property prior to the origination of such
Revolving Credit Loan and the proceeds of which were used in whole or part to
satisfy an existing mortgage.

"REMIC": A "real estate mortgage investment conduit" within the meaning of
Section 860D of the Internal Revenue Code or any similar tax vehicle providing
for the pooling of assets (such as a Financial Asset Security Investment Trust).

"Remittance Date": The 20th day of each calendar month, commencing on the 20th
day of the month following the Funding Date, or, if such 20th day is not a
Business Day, then the next Business Day immediately preceding such 20th day.

"Remittance Rate": With respect to each Revolving Credit Loan, the related Note
Rate minus the Servicing Fee Rate.

"REO Property": A Mortgaged Property acquired by the Servicer on behalf of the
Purchaser as described in Section 5.13.

"Repurchase Price": As to each Revolving Credit Loan required to be repurchased
hereunder, an amount equal to the sum of (1) the related Purchase Price
Percentage multiplied by the Stated Principal Balance of such Revolving Credit
Loan at the time of repurchase; plus (2) accrued interest on such Revolving
Credit Loan at the applicable Note Rate from the last date through which
interest has been distributed to the Purchaser hereunder to the date of
repurchase, whether or not received; plus (3) the aggregate amount of any
Servicing Advances relating to such Revolving Credit Loan incurred on or prior
to the Repurchase Date, minus (4) any amounts representing interest payments
received in respect of such Defective Revolving Credit Loan which are being held
in the Collection Account for future remittance, provided such amounts in the
Collection Account are actually remitted to Purchaser.

"Revolving Credit Loan": Each individual variable rate open- end home-equity
mortgage loan (including all documents included in the Mortgage File evidencing
the same, all Monthly Payments, Insurance Proceeds, Condemnation Proceeds,
Liquidation Proceeds, and other proceeds relating thereto, and any and all
rights, benefits, proceeds and obligations arising therefrom or in connection
therewith) which (a) is the subject of this Agreement and the related Purchase
Price and Terms Letter, (b) is identified on a Revolving Credit Loan Schedule
prepared in connection with the related Funding Date, and (c) became subject to
this Agreement upon payment of the Purchase Price by Purchaser on such Funding
Date.

"Revolving Credit Loan Schedule": The list (prepared by the Seller or its agent)
of Revolving Credit Loans purchased by Purchaser on each Funding Date that sets
forth the information specified on Schedule A hereto (with respect to each such
Revolving Credit Loan (as such Revolving Credit Loan Schedule is amended from
time to time to reflect the addition of any Qualified Substitute Revolving
Credit Loans) and the deletion of any Deleted Revolving Credit Loans).

"Seller": E-Loan, Inc., or its successors in interest.

EXECUTION COPY

** Confidential treatment requested           

"Seller Guide": As defined in paragraph 3 of the Preliminary Statement to this
Agreement.

"Senior Lien": With respect to a Revolving Credit Loan, a lien (i) which is
senior in priority to that of the related Mortgage, and (ii) the outstanding
principal balance of which (determined as of the date the Revolving Credit Loan
was originated) is stated on the Revolving Credit Loan Schedule with respect to
such Revolving Credit Loan

"Servicer": As described in Section 5.01, E-Loan, Inc.

"Servicer's Mortgage File": With respect to a particular Revolving Credit Loan
copies or images of the documents specified on Schedule B-1 hereto and originals
or copies of the documents specified on Schedule B-2 attached hereto and all
additional documents received by Servicer with respect to such Revolving Credit
Loan.

"Servicing Advances": All "out of pocket" costs and expenses that are customary,
reasonable and necessary which are incurred by the Servicer in the performance
of its servicing obligations hereunder, including (without duplication)
(i) reasonable attorneys' fees and (ii) the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the servicing, management and
liquidation of any Specially Serviced Mortgaged Loans and/or any REO Property,
and (d) compliance with the Servicer's obligations under Section 5.08.

"Servicing Event": Any of the following events with respect to any Revolving
Credit Loan: (i) any Monthly Payment being more than 60 days delinquent;
(ii) any filing of an Insolvency Proceeding by or on behalf of the related
Mortgagor, any consent by or on behalf of the related Mortgagor to the filing of
an Insolvency Proceeding against such Mortgagor, or any admission by or on
behalf of such Mortgagor of its inability to pay such Person's debts generally
as the same become due; (iii) any filing of an Insolvency Proceeding against the
related Mortgagor that remains undismissed or unstayed for a period of 60 days
after the filing thereof; (iv) any issuance of any attachment or execution
against, or any appointment of a conservator, receiver or liquidator with
respect to, all or substantially all of the assets of the related Mortgagor or
with respect to any Mortgaged Property; (v) any receipt by the Servicer of
notice of the foreclosure or proposed foreclosure of any other lien on the
related Mortgaged Property; (vi) any proposal of a material modification (as
reasonably determined by the Seller) to such Revolving Credit Loan due to a
default or imminent default under such Revolving Credit Loan; or (vii) in the
reasonable judgment of the Servicer, the occurrence, or likely occurrence within
60 days, of a payment default with respect to such Revolving Credit Loan that is
likely to remain uncured by the related Mortgagor within 60 days thereafter.

"Servicing Fee": With respect to each Revolving Credit Loan, the annual fee the
Purchaser shall pay for servicing, which shall, for each Due Period, be equal to
one-twelfth (1/12) of the product of (i) the average daily Stated Principal
Balance of such Revolving Credit Loan for such Due Period, and (ii) the
Servicing Fee Rate applicable to such Revolving Credit Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on such Revolving Credit Loan is
computed. The obligation of the Purchaser to pay the Servicing Fee is limited
to, and the Servicing Fee is payable solely from, the interest portion
(including recoveries with respect to interest from Liquidation Proceeds) of
Monthly Payments remitted to Purchaser.

EXECUTION COPY

** Confidential treatment requested           

"Servicing Fee Rate": One-half of one percent (0.50%) per annum.

"Servicing Officer": Any officer of the Servicer involved in, or responsible
for, the administration and servicing of the Revolving Credit Loans whose name
appears on a written list of servicing officers furnished by the Servicer to the
Purchaser upon request therefor by the Purchaser, as such list may from time to
time be amended.

"Specially Serviced Revolving Credit Loan": A Revolving Credit Loan as to which
a Servicing Event has occurred and is continuing.

"Stated Principal Balance": With respect to any Revolving Credit Loan, and a
date of determination, the sum of (i) the Funding Date Scheduled Principal
Balance, plus (ii) all Credit Line Advances made with respect to such Revolving
Credit Loan on or after the Cut-off Date to, but not including, such date of
determination (to the extent such Credit Line Advances will be reimbursed by or
on behalf of Purchaser in accordance with this Agreement), minus (iii) all
amounts previously remitted to the Purchaser with respect to such Revolving
Credit Loan representing payments or other recoveries of principal, minus (iv)
all amounts representing principal payments being held in the Collection Account
for remittance to Purchaser (provided such amounts are actually remitted to
Purchaser in accordance with this Agreement).

"Uniform Commercial Code": The Uniform Commercial Code as in effect on the date
hereof in the State of North Carolina; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than North Carolina, "Uniform
Commercial Code" shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non- perfection.

"Unpaid Principal Balance": With respect to any Revolving Credit Loan, at any
time, the actual outstanding principal balance then payable by the Mortgagor
under the terms of the related Mortgage Note.

"Warranty Bill of Sale": A warranty bill of sale with respect to the Revolving
Credit Loans purchased on a Funding Date in the form annexed hereto as
Exhibit 10.

ARTICLE II
SALE AND CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND
RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

Section 2.01 Sale and Conveyance of Revolving Credit Loans.

Seller agrees to sell and Purchaser agrees to purchase, from time to time, those
certain Revolving Credit Loans identified in a Revolving Credit Loan Schedule,
at the price and on the terms set forth herein and in the related Purchase Price
and Terms Letter. Purchaser, on any Funding Date, shall be obligated to purchase
only such Revolving Credit Loans set forth in the applicable Revolving Credit
Loan Schedule, subject to the terms and conditions of this Agreement and the
related Purchase Price and Terms Letter.

EXECUTION COPY

** Confidential treatment requested           

Purchaser will purchase Revolving Credit Loans from Seller on such Funding Dates
as may be agreed upon by Purchaser and Seller. The closing shall, at Purchaser's
option be either: by telephone, confirmed by letter, e- mail, or facsimile,
and/or wire as the parties shall agree; or conducted in person at such place, as
the parties shall agree.

On each Funding Date and subject to the terms and conditions of this Agreement,
each Seller will sell, transfer, assign, set over and convey to the Purchaser,
without recourse except as set forth in this Agreement, and the Purchaser will
purchase, all of each Seller's right, title and interest in and to the Revolving
Credit Loans being conveyed by it hereunder, as identified on the Revolving
Credit Loan Schedule. Conveyance of title to the Revolving Credit Loans shall be
accomplished, on or before the related Funding Date, by (i) an endorsement of
each Mortgage Note to the Purchaser by the Seller, (ii) an assignment of each
Mortgage to the Purchaser by the Seller, and (iii) delivery of a Warranty Bill
of Sale in the form attached hereto as Exhibit 10.

Examination of the Mortgage Files may be made by Purchaser or its designee as
follows. Prior to each Funding Date, Seller will deliver to Purchaser or its
designee, the Legal Documents required pursuant to Schedule B- 1. On or before
such Funding Date, Seller shall make the Credit Documents and copies of the
Legal Documents available to Purchaser for review, at Purchaser's office at 301
S. College St., 10th Floor, Charlotte, NC 28288, during reasonable business
hours. If Purchaser identifies any Revolving Credit Loans that do not conform to
the requirements of the Seller Guide or this Agreement, Purchaser may demand
that the Seller repurchase such Revolving Credit Loan by providing notice to
Seller within 30 days of the related Funding Date. Seller shall repurchase any
such Revolving Credit Loan within 10 Business Days of receipt of Purchaser's
written notice requiring the same. The fact that Purchaser has conducted or has
failed to conduct any partial or complete examination of the Revolving Credit
Loan files shall not affect Purchaser's rights to demand repurchase or other
relief as provided herein.

On each Funding Date, and in accordance with the terms herein, Purchaser will
pay to Seller, by wire transfer of immediately available funds, the Estimated
Purchase Price, according to the instructions to be provided, respectively, by
Seller. Seller, simultaneously with the payment of the Purchase Price, shall
execute and deliver to Purchaser a Warranty Bill of Sale with respect to the
Revolving Credit Loans in the form annexed hereto as Exhibit 10. Notwithstanding
the foregoing, the amount of the variance, if any, between the amount of the
Estimated Accrued Interest and the actual accrued interest on a Revolving Credit
Loan at the applicable Mortgage Interest Rate for the period from, and including
the Cut-off Date to but not including the Funding Date shall be reconciled and
adjusted for at the time of the first scheduled remittance to the Purchaser with
respect to such Revolving Credit Loans.

Purchaser shall be entitled to all scheduled principal and interest payments
received and posted after the Cut-off Date. Except as provided in the last
sentence of this paragraph, the Purchaser shall also be entitled to all other
recoveries on the Revolving Credit Loans collected on or after the Cut-off Date.
Principal and interest payments on or prior to the Cut-off Date shall belong to
the Seller.

If either Party discovers an error in the Purchase Price calculation or payment
within one-hundred-twenty (120) days after a Funding Date, such Party shall
notify the other party and the parties shall make any Purchase Price adjustments
and transfers of funds required to correct any errors in the calculation or
payment of the Purchase Price.

Section 2.02

Delivery of Documents, Possession of Mortgage Files.



With respect to each Revolving Credit Loan to be purchased by the Purchaser on
the related Funding Date, the Seller will deliver to the Purchaser or its
designee the Legal Documents as set forth in Schedule B- 1 on or before such
Funding Date.

EXECUTION COPY

** Confidential treatment requested           

Upon the sale of any Revolving Credit Loan by a Seller, the ownership of such
Revolving Credit Loan, including the Mortgage Note, the Mortgage, the contents
of the related Mortgage File and all rights, benefits, payments, proceeds and
obligations arising therefrom or in connection therewith, shall then be vested
in the Purchaser, and the ownership of all records and documents with respect to
such Revolving Credit Loan prepared by or which come into the possession of the
Seller shall immediately vest in the Purchaser and, to the extent retained by
the Seller or the Servicer, shall be retained and maintained, in trust, by the
Seller or the Servicer, as applicable, at the will of the Purchaser in a
custodial capacity only. The contents of such Mortgage File not delivered to the
Purchaser are and shall be held in trust by the Seller or the Servicer, as
applicable, for the benefit of the Purchaser as the owner thereof and the
Seller' or the Servicer's possession of the contents of each Mortgage File so
retained is at the will of the Purchaser for the sole purpose of servicing the
related Revolving Credit Loan, and such retention and possession by the Seller
or the Servicer is in a custodial capacity only. Mortgage Files shall be
maintained separately from the other books and records of the Seller or the
Servicer. Each Seller and the Servicer shall release from its custody of the
contents of any Mortgage File only in accordance with written instructions from
the Purchaser, except where such release is required as incidental to the
Servicer 's servicing of the Revolving Credit Loans or is in connection with a
repurchase or substitution of any such Revolving Credit Loan pursuant to
Section 3.04.

Any documents released to a Seller or the Servicer in connection with the
foreclosure or servicing of any Revolving Credit Loan shall be held by such
Person in trust for the benefit of the Purchaser in accordance with this
Section 2.02. Such Person shall return to the Purchaser such documents when such
Person's need in connection with such foreclosure or servicing no longer exists
(unless sooner requested by the Purchaser); provided that, if such Revolving
Credit Loan is liquidated, then, upon the delivery by a Seller or the Servicer
to the Purchaser of a request for the release of such documents and a
certificate certifying as to such liquidation, the Purchaser shall promptly
release and, to the extent necessary, deliver to such Person such documents.

Section 2.03 Books and Records.

The sale of each of its Revolving Credit Loans shall be reflected on the Seller'
s balance sheet and other financial statements as a sale of assets by the
Seller. Each Seller shall be responsible for maintaining, and shall maintain, a
complete set of books and records for the Revolving Credit Loans it conveyed to
the Purchaser which shall be clearly marked to reflect the sale of each
Revolving Credit Loan to the Purchaser and the ownership of each Revolving
Credit Loan by the Purchaser.

Section 2.04 Defective Documents; Delivery of Revolving Credit Loan Documents.

If, subsequent to the related Funding Date, the Purchaser or either Seller finds
any document or documents constituting a part of a Mortgage File to be defective
in any material respect or missing (in this Section 2.04, a "Defect"), the party
discovering such Defect shall promptly so notify the other parties. The Seller
shall have a period of 45 days within which to correct or cure any such Defect
after the earlier of Seller's discovery of same or Seller being notified of
same. If such Defect can ultimately be cured but is not reasonably expected to
be cured within such 45 day period, Seller shall have such additional time as is
reasonably determined by the Purchaser (but which shall not exceed 120 days from
the date of notification pursuant to the first sentence of this paragraph) to
cure or correct such Defect provided that Seller has commenced curing or
correcting such Defect and is diligently pursuing same. Seller hereby covenants
and agrees that, if any material Defect cannot be corrected or cured, the
related Revolving Credit Loan shall automatically constitute, upon the
expiration of the applicable cure period described above and without any further
action by any other party, a Defective Revolving Credit Loan, whereupon Seller
shall repurchase such Revolving Credit Loan by paying to the Purchaser the
Repurchase Price therefor in accordance with Section 3.04(c) and (d).

EXECUTION COPY

** Confidential treatment requested           

The Seller will, with respect to each Revolving Credit Loan to be purchased by
the Purchaser, deliver and release to the Purchaser the Legal Documents as set
forth in Section 2.01. If the Seller cannot deliver an original intervening
assignment with evidence of recording thereon within the applicable time
periods, then the Seller shall promptly deliver to the Purchaser such original
intervening assignments with evidence of recording indicated thereon upon
receipt thereof from the public recording official, except in cases where the
original intervening assignments are retained permanently by the recording
office, in which case, Seller shall deliver a copy of such intervening
assignment, certified to be a true and complete copy of the recorded original
thereof by the applicable recording office. If an original intervening
assignment has been lost, then the Seller will deliver a copy of such
intervening assignment, certified by the local public recording official

At the Purchaser's request, the Assignments shall be promptly recorded in the
name of the Purchaser or in the name of a Person designated by the Purchaser in
all appropriate public offices for real property records. If any such Assignment
is lost or returned unrecorded because of a defect therein, then the Seller
shall promptly prepare a substitute Assignment to cure such defect and
thereafter cause each such Assignment to be duly recorded. All recording fees
related to such a one-time recordation of the Assignments to or by Seller shall
be paid by the Seller.

Section 2.05 Transfer of Revolving Credit Loans.

Subject to the provisions of this Section 2.05, the Purchaser shall have the
right, at any time and from time to time, to assign any of the Revolving Credit
Loans and all or any part of its interest under this Agreement and designate any
person to exercise any rights of the Purchaser hereunder, and the assignees or
designees shall accede to the rights and obligations hereunder of the Purchaser
with respect to such Revolving Credit Loans. Any such assignee or designee must
be acceptable to the Servicer in its reasonable discretion, and must provide the
Servicer with all financial statements required under Section 4.01(n) prior to
such assignment The Seller recognizes that the Revolving Credit Loans may be
divided into "packages" for resale ("Revolving Credit Loan Packages" ).

All of the provisions of this Agreement shall inure to the benefit of the
Purchaser and any such assignees or designees. All references to the Purchaser
shall be deemed to include its assignees or designees. Utilizing resources
reasonably available to the Seller without incurring any cost except the
Seller's overhead and employees' salaries, the Seller shall cooperate in any
such assignment of the Revolving Credit Loans and this Agreement; provided that
the Purchaser shall bear all costs associated with any such assignment of the
Revolving Credit Loans and this Agreement other than Seller's overhead or
employees' salaries.

EXECUTION COPY

** Confidential treatment requested           

The Servicer and the Purchaser acknowledge that the Servicer shall continue to
remit payments to the Purchaser on the Remittance Date after the transfer of the
Revolving Credit Loans, unless the Servicer was notified in writing of the new
record owner of the Revolving Credit Loans prior to the immediately preceding
Determination Date, in which case, the Servicer shall remit to the new record
owner (or trustee or master servicer, as the case may be) of the Revolving
Credit Loans.

Any prospective assignees of the Purchaser who have entered into a commitment to
purchase any of the Revolving Credit Loans may review and underwrite the
Servicer's servicing and origination operations, upon reasonable prior notice to
the Servicer, and the Servicer shall cooperate with such review and underwriting
to the extent such prospective assignees request information or documents that
are reasonably available and can be produced without unreasonable expense or
effort. The Servicer shall make the Mortgage Files related to the Revolving
Credit Loans held by the Servicer available at the Servicer's principal
operations center for review by any such prospective assignees during normal
business hours upon reasonable prior notice to the Servicer (in no event less
than 5 Business Days prior notice). The Servicer may, in its sole discretion,
require that such prospective assignees sign a confidentiality agreement with
respect to such information disclosed to the prospective assignee which is not
available to the public at large and a release agreement with respect to its
activities on the Servicer's premises. The Servicer shall keep at its servicing
office books and records in which, subject to such reasonable regulations as it
may prescribe, the Servicer shall note transfers of Revolving Credit Loans. The
Purchaser may, subject to the terms of this Agreement, sell and transfer, in
whole or in part, any or all of the Revolving Credit Loans; provided that no
such sale and transfer shall be binding upon the Servicer unless such transferee
shall agree in writing to an Assignment, Assumption and Recognition Agreement,
in substantially the form of Exhibit 2.05 attached hereto, and an executed copy
of such Assignment, Assumption and Recognition Agreement shall have been
delivered to the Servicer. The Servicer shall evidence its acknowledgment of any
transfers of the Revolving Credit Loans to any assignees of the Purchaser by
executing such Assignment, Assumption and Recognition Agreement. The Servicer
shall mark its books and records to reflect the ownership of the Revolving
Credit Loans by any such assignees, and the previous Purchaser shall be released
from its obligations hereunder accruing after the date of transfer to the extent
such obligations relate to Revolving Credit Loans sold by the Purchaser. This
Agreement shall be binding upon and inure to the benefit of the Purchaser and
the Servicer and their permitted successors, assignees and designees.

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE AND
SUBSTITUTION; REVIEW OF MORTGAGE LOANS

Section 3.01 Representations and Warranties of Seller.

Seller, as to itself, represents, warrants and covenants to the Purchaser that
as of each Funding Date or as of such date specifically provided herein:

Due Organization

. The Seller is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has all licenses
necessary to carry on its business now being conducted and is licensed,
qualified and in good standing under the laws of each state where a Mortgaged
Property is located or is otherwise exempt under applicable law from such
qualification or is otherwise not required under applicable law to effect such
qualification; no demand for such qualification has been made upon the Seller by
any state having jurisdiction and in any event the Seller is or will be in
compliance with the laws of any such state to the extent necessary to enforce
each Revolving Credit Loan and with respect to Seller, service each Revolving
Credit Loan in accordance with the terms of this Agreement.



EXECUTION COPY

** Confidential treatment requested           

Due Authority

. The Seller had the full power and authority and legal right to originate the
Revolving Credit Loans that it originated, if any, and to acquire the Revolving
Credit Loans that it acquired. The Seller has the full power and authority to
hold each Revolving Credit Loan, to sell each Revolving Credit Loan and to
execute, deliver and perform, and to enter into and consummate, all transactions
contemplated by this Agreement. The Seller has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this
Agreement, and this Agreement, assuming due authorization, execution and
delivery by the Purchaser, constitutes a legal, valid and binding obligation of
the Seller, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, receivership, conservatorship,
insolvency, moratorium and other laws relating to or affecting creditors' rights
generally or the rights of creditors of banks and to the general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).



No Conflict

. The execution and delivery of this Agreement, the acquisition or origination,
as applicable, of the Revolving Credit Loans by the Seller, the sale of the
Revolving Credit Loans, the consummation of the transactions contemplated
hereby, or the fulfillment of or compliance with the terms and conditions of
this Agreement, will not conflict with or result in a breach of any of the
terms, conditions or provisions of the Seller's organizational documents and
bylaws or any legal restriction or any agreement or instrument to which the
Seller is now a party or by which it is bound, or constitute a default or result
in an acceleration under any of the foregoing, or result in the violation of any
law, rule, regulation, order, judgment or decree to which the Seller or its
property is subject, or impair the ability of the Purchaser to realize on the
Revolving Credit Loans; or impair the value of the Revolving Credit Loans;



Ability to Perform

. The Seller can perform each and every covenant contained in this Agreement;



No Material Default

. Neither the Seller nor any of its Affiliates is in material default under any
agreement, contract, instrument or indenture of any nature whatsoever to which
the Seller or any of its Affiliates is a party or by which it (or any of its
assets) is bound, which default would have a material adverse effect on the
ability of the Seller to perform under this Agreement, nor, to the best of the
Seller's knowledge, has any event occurred which, with notice, lapse of time or
both, would constitute a default under any such agreement, contract, instrument
or indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement;



Financial Statements

. Seller has delivered to the Purchaser financial statements as to its fiscal
year ended December 31, 2001, and December 31, 2002, together with any later
quarterly and annual reports relating to periods ending more than 60 days prior
to the applicable Funding Date. Except as has previously been disclosed to the
Purchaser in writing: (a) such financial statements fairly present the results
of operations and changes in financial position for such period and the
financial position at the end of such period of Seller and its subsidiaries; and
(b) such financial statements are true, correct and complete as of their
respective dates and have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved,
except as set forth in the notes thereto;



No Change in Business

. There has been no change in the business, operations, financial condition,
properties or assets of the Seller since the date of its financial statements,
that would have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement;



No Litigation Pending

. There is no action, suit, proceeding or investigation pending or, to the best
of the Seller's knowledge, threatened, against the Seller, which, either in any
one instance or in the aggregate, if determined adversely to the Seller would
adversely affect the sale of the Revolving Credit Loans to the Purchaser or the
execution, delivery or enforceability of this Agreement or any of the Revolving
Credit Loans or result in any material liability of the Seller, or draw into
question the validity of this Agreement, or have a material adverse effect on
the financial condition of the Seller, or would be likely to impair materially
the ability of Seller to perform under the terms of this Agreement.



No Consent Required

. No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller of or compliance by the Seller with this Agreement, the delivery of the
Mortgage Files to the Purchaser, the sale of the Revolving Credit Loans to the
Purchaser or the consummation of the transactions contemplated by this Agreement
or, if required, such approval has been obtained prior to the Funding Date;



Ordinary Course of Business

. The consummation of the transactions contemplated by this Agreement is in the
ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction;



No Broker

. Seller has not, in connection with any transaction relating to this Agreement,
dealt with or engaged the services of any broker or agent or any other person or
entity which might result in or subject the Purchaser to any claims, expenses,
fees, commissions or other demand for payment of any nature.



No Untrue Information

. Neither this Agreement nor any statement, report or other agreement, document
or instrument furnished or to be furnished pursuant to this Agreement contains
or will contain any untrue statement of material fact or omits or will omit to
state a fact necessary to make the statements contained therein not misleading
in the context in which they were made.



No Fraud

. There was no fraud or similar occurrence in the origination of the Revolving
Credit Loans;



Selection Procedures

. The Seller has used no selection procedures that identified the Revolving
Credit Loans as being less desirable or valuable than other comparable mortgage
loans as to which the representations and warranties described in Section 3.03
could be made.



The representations and warranties in this Section shall survive the execution
and assignment of this Agreement and the transfer of each Revolving Credit Loan.

EXECUTION COPY

** Confidential treatment requested           

Section 3.02 Representations and Warranties of the Servicer.

The Servicer represents, warrants and covenants to the Purchaser that as of the
Funding Date or otherwise as of such date as specifically provided herein:

Ability to Service

. The Servicer is an approved seller/servicer for FHLMC in good standing and is
also approved by Fannie Mae as an approved lender. Seller is a HUD/FHA Mortgagee
with a Title II approval, and a VA Prior Approval Lender. Seller has facilities,
procedures and experienced personnel necessary for the interim servicing of
mortgage loans of the same type as the Revolving Credit Loans. No event has
occurred that would make the Servicer unable to comply with FNMA or FHLMC
eligibility requirements or that would require notification to either FNMA or
FHLMC;



No Litigation Pending. There is no action, suit, proceeding or investigation
pending or, to the best of the Servicer's knowledge, threatened, against the
Servicer which, either in any one instance or in the aggregate, if determined
adversely to the Servicer would adversely affect the ability of the Servicer to
service the Revolving Credit Loans hereunder in accordance with the terms hereof
or have a material adverse effect on the financial condition of the Servicer;
and

Collection Practices. The collection practices used by the Servicer with respect
to each Mortgage Note and Mortgage have been in all respects legal, proper and
prudent in the mortgage servicing business.

Duly Organized; Good Standing; Duly Licensed and Qualified

. The Servicer (1) is a corporation duly organized, validly existing and in good
standing under the laws of the State of [STATE] and (2) has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in each state where a Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by the Servicer, or is otherwise exempt
under applicable law from such licensing or qualification, and no demand for
such licensing or qualification has been made upon the Servicer by any state,
and (3) is in compliance with the laws of any such state to the extent necessary
to ensure the enforceability of each Revolving Credit Loan and to service the
Revolving Credit Loans in accordance with the terms of this Agreement;



Due Authority and Binding Obligation

. The Servicer has the full power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement by the Servicer and the consummation of the
transactions contemplated hereby have been duly and validly authorized; this
Agreement evidences the valid, binding and enforceable obligation of the
Servicer; and all requisite corporate action has been taken by the Servicer to
make this Agreement valid and binding upon the Servicer in accordance with its
terms;



Ordinary Course of Business

. The consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of the Servicer;



EXECUTION COPY

** Confidential treatment requested           

No Conflicts

. Neither the execution and delivery of this Agreement, the servicing of the
Revolving Credit Loans by the Servicer, or the transactions contemplated hereby,
nor the fulfillment of or compliance with the terms and conditions of this
Agreement, will conflict with or result in a breach of any of the terms,
conditions or provisions of the Servicer's articles, charter or bylaws or any
legal restriction or any agreement or instrument to which the Servicer is now a
party or by which it is bound, or constitute a default or result in an
acceleration under any of the foregoing, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Servicer or its
property is subject, or impair the ability of the Purchaser to realize on the
Revolving Credit Loans, or impair the value of the Revolving Credit Loans;



Approved Servicer/Ability to Service

. The Servicer is an approved seller/servicer for FHLMC in good standing and is
also approved by Fannie Mae as an approved lender. Seller is a HUD/FHA Mortgagee
with a Title II approval, and a VA Prior Approval Lender. Seller has facilities,
procedures and experienced personnel necessary for the sound, prudent interim
servicing of mortgage loans of the same type as the Revolving Credit Loans. No
event has occurred that would make the Servicer unable to comply with FNMA or
FHLMC eligibility requirements or that would require notification to either FNMA
or FHLMC;



Ability to Perform

. The Servicer can perform each and every covenant contained in this Agreement;



No Litigation Pending

. There is no action, suit, proceeding or investigation pending or, to the best
of the Servicer's knowledge, threatened, against the Servicer, which, either in
any one instance or in the aggregate, if determined adversely to the Servicer
would adversely affect the sale of the Revolving Credit Loans to the Purchaser
or the execution, delivery or enforceability of this Agreement or result in any
material liability of the Servicer, or draw into question the validity of this
Agreement, or have a material adverse effect on the financial condition of the
Servicer or would be likely to impair materially the ability of the Servicer to
perform under the terms of this Agreement;



No Consent Required

. No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Servicer of or compliance by the Servicer with this Agreement, or the
consummation of the transactions contemplated by this Agreement, or if required,
such approval has been obtained prior to the Funding Date;



Collection Practices

. The collection practices used by the Servicer have been in all respects legal,
proper and prudent in the mortgage servicing business and have been in
accordance with Accepted Servicing Practices in all respects.



No Untrue Information

. Neither this Agreement nor any statement, report or other document furnished
or to be furnished pursuant to this Agreement by the Servicer or in connection
with the transactions contemplated hereby contains any untrue statement of a
material fact or omits to state a fact necessary to make the statement contained
herein or therein not misleading;



Servicing File

. With respect to each Revolving Credit Loan, the Servicer is in possession of a
complete Servicing File;



EXECUTION COPY

** Confidential treatment requested           

No Default

. Neither the Servicer nor any of its subsidiaries is in material default under
any agreement, contract, instrument or indenture of any nature whatsoever to
which the Servicer or any of its subsidiaries is a party or by which it is bound
nor has any event occurred which with notice or lapse of time or both would
constitute a material default under any such agreement, contract, instrument or
indenture and which default would have a material adverse effect on its ability
to perform its obligations under this Agreement;



Financial Statements

. The Servicer has delivered to the Purchaser financial statements as to its
last two complete fiscal years and any later quarter ended more than 60 days
prior to the Funding Date. All such financial statements fairly present the
pertinent results of operations and cash flows for each of such periods and the
financial position at the end of each such period of the Servicer and its
subsidiaries. All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved, except as set forth in the notes thereto; and



Material Adverse Change

. There has been no change in the business, operations, financial condition,
properties or assets of the Servicer since the date of the Servicer's financial
statements which would have a material adverse effect on its ability to perform
its obligations under this Agreement;





Section 3.03

Representations and Warranties as to Individual Revolving Credit Loans.



With respect to each Revolving Credit Loan, the Seller hereby makes the
following representations and warranties to the Purchaser on which the Purchaser
specifically relies in purchasing such Revolving Credit Loan. Such
representations and warranties are made as of the applicable Funding Date unless
otherwise indicated:

(a)   Revolving Credit Loan Schedule Complete True and Correct. Such Revolving
Credit Loan complies with the terms and conditions set forth herein, and all of
the information set forth with respect thereto on the Revolving Credit Loan
Schedule is true and correct in all material respects;

(b)   Complete Mortgage Files. The instruments and documents specified in
Section 2.02 with respect to such Revolving Credit Loan have been delivered to
the Purchaser in compliance with the requirements of Article II. The Seller is
in possession of a Mortgage File respecting such Revolving Credit Loan, except
for such documents as have been previously delivered to the Purchaser and all
documents required hereunder to be delivered to Purchaser after the Funding Date
will be so delivered by Seller within the time specified herein for such
delivery.

(c)   Owner of Record. The Mortgage relating to such Revolving Credit Loan has
been duly recorded or transmitted for recording in the appropriate recording
office, and the Seller is the owner of record of such Revolving Credit Loan and
the indebtedness evidenced by the related Mortgage Note;

(d)   Payments Current. All payments required to be made up to and including the
Funding Date for such Revolving Credit Loan under the terms of the Mortgage Note
have been made, such that such Revolving Credit Loan is not delinquent 30 days
or more on the Funding Date. There has been no delinquency, exclusive of any
period of grace, in any payment by the Mortgagor thereunder during the twelve
months preceding the Funding Date;

EXECUTION COPY

** Confidential treatment requested           

(e)   Consent of Senior Lienholder. With respect to each Revolving Credit Loan
that is not a first mortgage lien, either (i) no consent for the Revolving
Credit Loan is required by the holder of the Senior Lien or (ii) such consent
has been obtained and has been delivered to the Purchaser;

(f)   CLTV. The CLTV does not exceed 100% and any Senior Lien encumbering the
related Mortgaged Property does not have a mandatory future advance provisions,
and if any Senior Lien has a negative amortization feature, the CLTV was
determined using the maximum loan amount of such Senior Lien.

(g)   No Outstanding Charges. There are no delinquent taxes, and all taxes,
ground rents, water charges, sewer charges, municipal charges, insurance
premiums, assessments, including assessments payable in future installments, or
other outstanding charges affecting the Mortgaged Property related to such
Revolving Credit Loan, which previously became due and owing in respect of the
related Mortgaged Property have been paid;

(h)   Original Terms Unmodified. The terms of the Mortgage Note and the Mortgage
related to such Revolving Credit Loan have not been impaired, waived, altered or
modified in any material respect, except as in accordance with written
instruments which are a part of the Legal Documents and which impairment, waiver
alteration or modification has been approved by the insurer under any applicable
Purchaser-Paid Mortgage Insurance Policy and title insurance policy and is
specifically set forth in the related Revolving Credit Loan Schedule;

(i)   No Defenses. The Mortgage Note and the Mortgage related to such Revolving
Credit Loan are not subject to any right of rescission, set-off or defense,
including the defense of usury, nor will the operation of any of the terms of
such Mortgage Note and such Mortgage, or the exercise of any right thereunder,
render such Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject such Mortgage Note or Mortgage to any right of rescission, set-off or
defense, including the defense of usury and no such right of rescission, set-off
or defense has been asserted with respect thereto;

(j)   Hazard Insurance. As of the date of origination of each Revolving Credit
Loan, (a) all buildings upon the Mortgaged Property related to such Revolving
Credit Loan were insured by an insurer acceptable to FNMA or FHLMC against loss
by fire, hazards of extended coverage and such other hazards as are customary in
the area where such Mortgaged Property is located, pursuant to insurance
policies conforming to the requirements of Section 5.11. All such insurance
policies (collectively, the "hazard insurance policy") contained a standard
mortgagee clause naming the originator of such Revolving Credit Loan, its
successors and assigns, as mortgagee. Such policies are the valid and binding
obligations of the insurer, and all premiums thereon, as of the date of
origination, due have been paid. The related Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at such Mortgagor's cost and expense,
and on such Mortgagor's failure to do so, authorizes the holder of such Mortgage
to maintain such insurance at such Mortgagor's cost and expense and to seek
reimbursement therefor from such Mortgagor; or (b) in the case of a condominium
or unit in a planned unit development ("PUD") project that is not covered by an
individual policy, the condominium or PUD project was covered by a "master" or
"blanket" policy and there exists and is in the Servicing File a certificate of
insurance showing that the individual unit that secures the first mortgage is
covered under such policy. The insurance policy contains a standard mortgagee
clause naming the originator of such Revolving Credit Loan (and its successors
and assigns), as insured mortgagee. Such policies are the valid and binding
obligations of the insurer, and all premiums thereon have been paid. The
insurance policy provides for advance notice to the Seller or Servicer if the
policy is canceled or not renewed, or if any other change that adversely affects
the Seller's interests is made; the certificate includes the types and amounts
of coverage provided, describes any endorsements that are part of the "master"
policy and would be acceptable pursuant to the FNMA Guide;

EXECUTION COPY

** Confidential treatment requested           

(k)   Compliance With Applicable Laws. All requirements of any federal, state or
local laws or regulations (including but not limited to usury, truth in lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws, consumer privacy, and data security
confidentiality) applicable to the origination and servicing of such Revolving
Credit Loan have at all times been complied with in all material respects. None
of the Mortgage Loans are, to the best of the Seller's knowledge, (a) subject
to, covered by or in violation of the Home Ownership and Equity Protection Act
of 1994 ("HOEPA"), (b) classified as "high cost," "covered," "high risk home",
"threshold," or "predatory" loans under any other applicable state, federal or
local law, including any predatory or abusive lending laws (or similarly
classified loans using different terminology under a law imposing heightened
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees) or (c) in violation of any state or
local law or ordinance similar to HOEPA; provided, however, that a Mortgage Loan
may be a "covered" loan under applicable state or local law if it has been
originated pursuant to procedures consistent with those prescribed by secondary
market ratings agencies as a condition for inclusion in securitizations rated by
such agencies. No predatory or deceptive lending practices, including but not
limited to the extension of credit to the applicable Mortgagor without regard
for said Mortgagor's ability to repay the Mortgage Loan and the extension of
credit to said Mortgagor which has no apparent benefit to said Mortgagor, were
employed by the originator of the Mortgage Loan in connection with the
origination of the Mortgage Loan. Each Mortgage Loan is in compliance with the
anti-predatory lending eligibility for purchase requirements of the FNMA Guide.
No Mortgage Loan secured by owner occupied real property or an owner occupied
manufactured home located in the State of Georgia was originated (or modified)
between October 1, 2002, through and including March 6, 2003.

(l)   No Satisfaction of Mortgage. The Mortgage related to such Revolving Credit
Loan has not been satisfied, canceled, in whole or in part, or rescinded, and
the related Mortgaged Property has not been released from the lien of such
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission;

(m)   Valid Lien. The Mortgage related to such Revolving Credit Loan is a valid,
subsisting and enforceable perfected lien in the priority specified on the
Revolving Credit Loan Schedule on the related Mortgaged Property, including all
improvements on the related Mortgaged Property, which Mortgaged Property is free
and clear of any encumbrances and liens having priority over the lien of the
Mortgage subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are (i) acceptable to mortgage lending
institutions generally, (ii) specifically referred to in the lender's title
insurance policy and do not adversely affect the market value or intended use of
the related Mortgaged Property, (c) Senior Liens, and (d) other matters to which
like properties are commonly subject which do not individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by such Mortgage or the use, enjoyment, or market value of the related
Mortgaged Property;

EXECUTION COPY

** Confidential treatment requested           

(n)   Validity of Documents. The Mortgage Note and the Mortgage related to such
Revolving Credit Loan and all other agreements executed in connection with the
Revolving Credit Loan are genuine and each is the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and general equitable principles (regardless whether such
enforcement is considered in a proceeding in equity or at law), none of which
will materially interfere with the ultimate realization by the Purchaser of the
benefits provided by the security of the Mortgage;

(o)   Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Revolving Credit Loan had legal capacity to enter into
such Revolving Credit Loan and to execute and deliver the related Mortgage Note
and the related Mortgage and the related Mortgage Note and the related Mortgage
have been duly and properly executed by such parties;

(p)   Full Disbursement of Proceeds. Such Revolving Credit Loan has closed and
the proceeds of any Credit Line Advances under the Mortgage Note have been fully
disbursed prior to the Funding Date; provided that, with respect to any
Revolving Credit Loan originated within the previous 120 days, alterations and
repairs with respect to the related Mortgaged Property or any part thereof may
have required an escrow of funds in an amount sufficient to pay for all
outstanding work within 120 days of the origination of such Revolving Credit
Loan, and, if so, such funds are held in escrow by the Seller, a title company
or other escrow agent; and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on- site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Revolving Credit Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage;

(q)   Ownership. The Mortgage Note and the Mortgage related to such Revolving
Credit Loan have not been assigned, pledged or otherwise transferred by the
Seller, in whole or in part (except for a pledge of the Mortgage Notes to
Seller's warehouse lender in connection with the funding of such Mortgage
Loans), and the Seller has, and is transferring to Purchaser, good and
marketable title thereto, and the Seller is the sole owner thereof and has full
right and authority to transfer and sell such Revolving Credit Loan, and is
transferring such Revolving Credit Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, participation interests, rights of first
refusal or similar rights, charge, claim or security interest;

(r)   Originator and Subsequent Mortgagee Authorized. All parties that have had
any interest in such Revolving Credit Loan, whether as originator, mortgagee,
subsequent mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (i) in compliance with
any and all applicable licensing requirements of the laws of the state wherein
the related Mortgaged Property is located, and (ii) (A) organized under the laws
of such state, or (B) qualified to do business in such state, or (C) federal
savings and loan associations, federal savings banks, or national banks having
principal offices in such state, or (D) not doing business in such state;

EXECUTION COPY

** Confidential treatment requested           

(s)   Title Insurance. Intentionally omitted;

(t)   No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, or any other
agreements, documents, or instruments related to such Revolving Credit Loan;
(b) there is no event that, with the lapse of time, the giving of notice, or
both, would constitute such a default, breach, violation or event of
acceleration; (c) the Mortgagor(s) with respect to such Revolving Credit Loan is
(1) not in default under any other Revolving Credit Loan or (2) the subject of
an Insolvency Proceeding; (d) no event of acceleration has previously occurred,
and no notice of default has been sent, with respect to such Revolving Credit
Loan; and (e) in no event has the Seller waived any of its rights or remedies in
respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, or any other agreements, documents, or instruments
related to such Revolving Credit Loan;

(u)   No Mechanics' Liens. As of the date of origination of such Revolving
Credit Loan, there were no mechanics' or similar liens, or claims that have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property that are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage, except for such liens as are expressly insured against by a title
insurance policy;

(v)   Location of Improvements; No Encroachments. As of the date of origination
of such Revolving Credit Loan, all improvements that were considered in
determining the Appraised Value of the related Mortgaged Property lay wholly
within the boundaries and building restriction lines of such Mortgaged Property,
and no improvements on adjoining properties encroach upon such Mortgaged
Property except as permitted under the terms of the Seller Guide or the FNMA
Guide and the FHLMC Selling Guide; no improvement located on or part of any
Mortgaged Property is in violation of any applicable zoning law or regulation,
and all inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of such Mortgaged Property, and with
respect to the use and occupancy of the same, including certificates of
occupancy, have been made or obtained from the appropriate authorities;

(w)   Origination; Payment Terms. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Revolving Credit Loan Schedule. The related Mortgage Note is payable on
the first day of each month in arrears, in accordance with the payment terms
described on the related Revolving Credit Loan Schedule;

(x)   Adjustments. The Mortgage Interest Rate and the Monthly Payment with
respect to each Revolving Credit Loan is adjusted in accordance with the terms
of the related Mortgage Note. All required notices of interest rate and payment
amount adjustments have been sent to the Mortgagor on a timely basis and the
computations of such adjustments were properly calculated. Installments of
interest on the Revolving Credit Loan are subject to change due to the
adjustments to the Mortgage Interest Rate on each Interest Adjustment Date, with
interest calculated and payable in arrears. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid in
accordance with state and local law has been properly paid and credited. The
related Mortgage Note does not provide for negative amortization, limits in the
amount of monthly payments or a conversion feature, the Mortgage Interest Rate
is subject to adjustment on each Interest Adjustment Date equal to the sum of
the Index plus the applicable Margin, subject to rounding, the Periodic Rate Cap
and the Lifetime Rate Cap on each Interest Adjustment Date.

EXECUTION COPY

** Confidential treatment requested           

(y)   Due On Sale. Except as noted otherwise on the Revolving Credit Loan
Schedule, the related Mortgage contains the usual and customary "due-on-sale"
clause or other similar provision for the acceleration of the payment of the
Unpaid Principal Balance of such Revolving Credit Loan if the related Mortgaged
Property or any interest therein is sold or transferred without the prior
consent of the mortgagee thereunder;

(z)   Mortgaged Property Undamaged; No Condemnation. The related Mortgaged
Property is free of material damage and waste that would affect materially and
adversely the value or marketability of such Mortgaged Property and there is no
proceeding pending or threatened for the total or partial condemnation thereof;

(aa)   Customary and Enforceable Provisions. The related Mortgage contains
customary and enforceable provisions that render the rights and remedies of the
holder thereof adequate for the realization against the related Mortgaged
Property of the benefits of the security provided thereby, including, (a) in the
case of a Mortgage designated as a deed of trust, by trustee's sale, and (b)
otherwise by judicial foreclosure. There is no homestead or other exemption
available to the Mortgagor which would interfere with the right to sell the
related Mortgaged Property at a trustee's sale or the right to foreclose the
Mortgage;

(bb)   Conformance With Underwriting Standards. Such Revolving Credit Loan was
underwritten in accordance with the Seller Guide, without regard to any
exception policy of Seller, aside from such exceptions as are fully documented
in the related Mortgage File;

(cc)   Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property on forms and with riders approved by FNMA and FHLMC, signed
prior to the approval of such Revolving Credit Loan application by an appraiser,
duly appointed by the originator of such Revolving Credit Loan, who had no
interest, direct or indirect, in the Mortgaged Property, or in any loan made on
the security thereof and whose compensation is not affected by the approval or
disapproval of such Revolving Credit Loan and who met the minimum qualifications
of FNMA and FHLMC for appraisers. Each appraisal of the Revolving Credit Loan
was made in accordance with the relevant provisions of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989; Notwithstanding the
previous two sentences, in accordance with the Seller Guide, the Mortgage File
may contain, in lieu of an appraisal, a valuation based upon an alternative
collateral assessment tool, including, but not limited to, an AVM, broker's
price opinion, HUD-1 Settlement Statement, Form 2005 or Form 1004;

(dd)   Deeds of Trust. If the related Mortgage constitutes a deed of trust, then
a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in such Mortgage, and
no fees or expenses are or will become payable by the Purchaser to the trustee
under such deed of trust, except in connection with a trustee's sale after
default by the related Mortgagor, but only from the proceeds of such sale;

EXECUTION COPY

** Confidential treatment requested           

(ee)   LTV;. As of the date of origination, the Combined Loan-to-Value Ratio of
such Revolving Credit Loan is as specified in the applicable Revolving Credit
Loan Schedule;

(ff)   Occupancy. As of the date of origination of such Revolving Credit Loan,
the related Mortgaged Property is lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;

(gg)   Supervision and Examination by a Federal or State Authority. Each
Revolving Credit Loan either was closed in the name of an entity that is either
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or an institution which is licensed, supervised and examined
by a federal or state authority, or a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act (a "HUD Approved Mortgagee"), and was so at the time such Revolving
Credit Loan was originated (Seller or such other entity, the "Originator") and
such Revolving Credit Loan met the Originator's underwriting criteria at the
time of origination and was originated in accordance with the Originator's
policies and procedures.

(hh)   Adjustments. All of the terms of the related Mortgage Note pertaining to
interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Revolving Credit Loan have been made properly and in
accordance with the provisions of such Revolving Credit Loan and applicable law;

(ii)   Insolvency Proceedings; Soldiers' and Sailors' Relief Act. The related
Mortgagor (1) is not the subject of any Insolvency Proceeding; and (2) the
Revolving Credit Loan has not been modified as a result of the application of,
and no Mortgagor has requested any relief allowed to such Mortgagor under, the
Soldiers' and Sailors' Civil Relief Act of 1940 as amended or any similar law or
regulation;

(jj)   FNMA/FHLMC Documents. Such Revolving Credit Loan was closed on (i)
standard FNMA or FHLMC documents or on such documents otherwise acceptable to
them or (ii) such documents otherwise acceptable to the Purchaser;

(kk)   Payments. No Revolving Credit Loan contains provisions pursuant to which
Monthly Payments are (a) paid or partially paid with funds deposited in any
separate account established by the Seller, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or
(c) contains any other similar provisions which may constitute a "buydown"
provision. The Revolving Credit Loan is not a graduated payment mortgage loan
and the Revolving Credit Loan does not have a shared appreciation or other
contingent interest feature;

(ll)   The Assignment of Mortgage. The Assignment is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;

(mm)   No Advances. The Seller has not advanced funds or received any advance of
funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required to be paid by the Mortgagor under the related
Revolving Credit Loan;

EXECUTION COPY

** Confidential treatment requested           

(nn)   Balloon Loans. Unless otherwise disclosed in the Offering Materials or
the Revolving Credit Loan Schedule, no Revolving Credit Loan has a balloon
payment feature. With respect to any Revolving Credit Loan with a balloon
payment feature, the Mortgage Note is payable in Monthly Payments based on a
thirty year amortization schedule and has a final Monthly Payment substantially
greater than the proceeding Monthly Payment which is sufficient to amortize the
remaining principal balance of the Revolving Credit Loan;

(oo)   Condominium Units/PUDs. If the residential dwelling on the Mortgaged
Property is a condominium unit or a unit in a planned unit development (other
than a de minimis planned unit development) such condominium or planned unit
development project meets the eligibility requirements of the Seller Guide;

(pp)   HOEPA. No Revolving Credit Loan is subject to the provisions of the
Homeownership and Equity Protection Act of 1994;

(qq)   No Construction Loans. No Revolving Credit Loan was made in connection
with (a) the construction or rehabilitation of a Mortgaged Property or
(b) facilitating the sale of a Mortgaged Property that had been acquired by the
Seller by foreclosure or deed in lieu of foreclosure;

(rr)   No Adverse Conditions. The Seller has no knowledge of any circumstances
or conditions with respect to the Revolving Credit Loan, the Mortgage Property,
the Mortgagor or the Mortgagor's credit standing that can reasonably be expected
to cause private institutional investors to regard the Revolving Credit Loan to
be an unacceptable investment, cause the Revolving Credit Loan to become
delinquent, or adversely affect the value or marketability of the Revolving
Credit Loan;

(ss)   Simple Daily Interest. Interest on each Revolving Credit Loan is
calculated on the simple interest method upon the average daily principal
balance of Credit Line Advances outstanding during each Due Period, the actual
number of days in such Due Period, and a 365-day year;

(tt)   Environmental Laws. The Mortgaged Property is in material compliance with
all applicable environmental laws pertaining to environmental hazards including,
without limitation, asbestos, and neither the Seller nor, to the Seller's
knowledge, the related Mortgagor, has received any notice of any violation or
potential violation of such law;

(uu)   No Negative Amortization. No Revolving Credit Loan is subject to negative
amortization;

(vv)   Mortgagor Disclosure Statement. The Mortgagor has executed a statement to
the effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of conventional mortgage loans and the
Mortgage File includes such statements;

(ww)   The Collateral. The related Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage;

EXECUTION COPY

** Confidential treatment requested           

(xx)   Monthly Installments; Complete Amortization. The related Mortgage Note is
payable in monthly installments (A) of interest only during the 10-year period
beginning on the date of the Mortgage Note, with a balloon payment due at the
end of the 10-year period;

(yy)   One- To Four-Family Residential Property. The related Mortgaged Property
consists of a single parcel of real property with a residential dwelling erected
thereon which is of a type in accordance the characteristics set forth in the
Seller Guide;

(zz)   No Commercial Purposes. The Mortgaged Property is not used for commercial
purposes nor is it a commercial/residential mixed-use property;

(aaa)   Full Documentation. The Revolving Credit Loan documentation complies
with the Seller Guide;

(bbb)   No Impairment of Insurance Coverage. No action, error, omission,
misrepresentation, negligence, fraud or similar occurrence in respect of any
Revolving Credit Loan has taken place on the part of any Person (including
without limitation the Mortgagor, the appraiser, any builder or developer or any
party involved in the origination of the Revolving Credit Loan) or in the
application for any insurance relating to such Revolving Credit Loan that might
result in a failure or impairment of full and timely coverage under any
insurance policy required to be obtained for the Revolving Credit Loan;

(ccc)   Collection Practices. The origination and collection practices used with
respect to the Revolving Credit Loan have been in accordance with Accepted
Servicing Practices, and have been in all respects legal and proper;

(ddd)   No Graduated Payments or Contingent Interests. The Revolving Credit Loan
is not a graduated payment mortgage loan and the Revolving Credit Loan does not
have a shared appreciation or other contingent interest feature;

(eee)   Environmental Matters. No Mortgaged Property has been used for the
storage, treatment or disposal of Hazardous Substances; no Hazardous Substances
are present in, on or below any Mortgaged Property in such a manner or
concentration as to violate any law or regulation; and, no Mortgaged Property,
by itself or as part of any other property, has been identified by any
government agency as the site of a "release," within the meaning of CERCLA or
RCRA, of a Hazardous Substance;

(fff)   Conversions. The Mortgage and Mortgage Note do not contain any provision
permitting or requiring conversion from an adjustable interest rate to a fixed
interest rate or from a fixed interest rate to an adjustable interest rate;

(ggg)   Servicing. The Revolving Credit Loan has been serviced in accordance
with the terms of the Mortgage and Mortgage Note;

(hhh)   No Blocked or Otherwise Prohibited Activity. (a) No Revolving Credit
Loan or any related Mortgagor was or is (or would be if such Revolving Credit
Loan was originated on the Funding Date) subject to or in violation of the
Patriot Act or of the stated prohibitions of Executive Order 13224; and (b) no
Revolving Credit Loan involves a person (as such term is defined in such
Executive Order) identified as a Specially Designated National ("SDN") or any
other similar designation by the Office of Foreign Asset Control or any other
federal agency with similar charge or jurisdiction.

EXECUTION COPY

** Confidential treatment requested           

Section 3.04 Repurchase and Substitution.

It is understood and agreed that the representations and warranties set forth in
Sections 3.01, 3.02 and 3.03 shall inure to the benefit of the Purchaser and
Purchaser's successors, assignees or transferees, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the
examination of any Mortgage File.

Upon discovery by either of the Seller or the Purchaser of a breach of any of
the representations and warranties contained in Sections 3.01, 3.02 and 3.03
that materially and adversely affects the interest of the Purchaser (or that
materially and adversely affects the interests of the Purchaser in the related
Revolving Credit Loan, in the case of a representation or warranty relating to a
particular Revolving Credit Loan), the party discovering such breach shall give
prompt written notice to the other.

Unless Purchaser has granted a greater period of time to cure as set forth in
Section 2.04, the Seller shall have a period of 60 days from the earlier of
either discovery by or receipt of written notice from the Purchaser to the
Seller of any breach of any of the representations and warranties contained in
Sections 3.01, 3.02 or 3.03 that materially and adversely affects the interest
of the Purchaser (or that materially and adversely affects the interests of the
Purchaser in the related Revolving Credit Loan, in the case of a representation
or warranty relating to a particular Revolving Credit Loan) within which to
correct or cure such breach (each, a "Defective Revolving Credit Loan"; provided
that "Defective Revolving Credit Loan" shall also include (a) any Revolving
Credit Loan treated or designated as such in accordance with Section 2.04 and
(b) any Revolving Credit Loan regarding which the Mortgagor fails to make the
first regularly scheduled payment of principal and interest due to Purchaser
hereunder within 30 days of the date upon which such Monthly Payment initially
became due, provided further that it is hereby acknowledged by the parties
hereto that there shall be no cure period for such defects.

Seller hereby covenants and agrees with respect to each Revolving Credit Loan
conveyed by it that, if any breach relating thereto cannot be corrected or cured
within the applicable cure period or such additional time, if any, as is granted
by the Purchaser, then Seller shall, at the direction of the Purchaser,
repurchase the Defective Revolving Credit Loan at the applicable Repurchase
Price. Notwithstanding anything to the contrary contained herein, if the first
regularly scheduled payment of principal and interest due to Purchaser hereunder
with respect to any Revolving Credit Loan has been delinquent more than 30 days,
the Purchaser may, by written notice to the Seller, require that the Seller
repurchase the related Revolving Credit Loan at the Repurchase Price. However,
if the Seller provides evidence that the delinquency was due to a servicing
setup error, no repurchase shall be required. Within 10 Business Days following
the delivery of any such written notice from the Purchaser, the Seller shall
repurchase the specified Revolving Credit Loan by paying the Repurchase Price
therefor by wire transfer of immediately available funds directly to the
Purchaser's Account.

Substitution. Notwithstanding the previous paragraph, the Seller may, at its
option and assuming that Seller has a Qualified Substitute Revolving Credit Loan
or Loans, rather than repurchase the Revolving Credit Loan as provided above,
remove such Revolving Credit Loan ("Deleted Revolving Credit Loan") and
substitute in its place a Qualified Substitute Revolving Credit Loan or Loans.
If the Seller has no Qualified Substitute Revolving Credit Loan, it shall
repurchase the Defective Revolving Credit Loan.

EXECUTION COPY

** Confidential treatment requested           

As to any Deleted Revolving Credit Loan for which the Seller substitutes a
Qualified Substitute Revolving Credit Loan or Loans, the Seller shall effect
such substitution by delivering to the Purchaser or its designee for such
Qualified Substitute Revolving Credit Loan or Loans the Legal Documents as are
required by Section 2. Upon such substitution, such Qualified Substitute
Revolving Credit Loan or Loans shall be subject to the terms of this Agreement
in all respects, and the Seller shall be deemed to have made with respect to
such Qualified Substitute Revolving Credit Loan or Loans, as of the date of
substitution, the covenants, representations and warranties set forth in
Sections 3.01, 3.02 and 3.03.

For any month in which the Seller substitutes one or more Qualified Substitute
Revolving Credit Loans for one or more Deleted Revolving Credit Loans, the
Seller will determine the amount (if any) by which the aggregate principal
balance of all such Qualified Substitute Revolving Credit Loans as of the date
of substitution (after application of scheduled principal payments due in the
month of substitution which have been received or as to which an advance has
been made) is less than the aggregate outstanding principal balance of all such
Deleted Revolving Credit Loans. The amount of such shortfall shall be paid by
the Seller on the date of such substitution by wire transfer of immediately
available funds directly to the Purchaser's Account. If the amount of the
aggregate principal balance of all such Qualified Substitute Revolving Credit
Loans as of the date of substitution (after application of scheduled principal
payments due in the month of substitution which have been received or as to
which an advance has been made) is greater than the aggregate outstanding
principal balance of all such Deleted Revolving Credit Loans, the amount of such
overage shall be credited to the Seller on the date of such substitution by wire
transfer of immediately available funds directly to the Purchaser's Account.

Any repurchase of a Defective Revolving Credit Loan required hereunder shall be
accomplished by payment of the applicable Repurchase Price within 3 Business
Days of the expiration of the applicable time period referred to above in
paragraph 3.04(c) by wire transfer of immediately available funds directly to
the Purchaser's Account. It is understood and agreed that the obligations of a
Seller (a) set forth in Section 3.04(c) to cure any breach of Seller's
representations and warranties contained in Sections 3.01, 3.02 and 3.03 or to
repurchase the Defective Revolving Credit Loan(s) and (b) set forth in
Section 5.01 to indemnify the Purchaser in connection with any breach of a
Seller's representations and warranties contained in Sections 3.01, 3.02 and
3.03 shall constitute the sole remedies of the Purchaser respecting a breach of
such representations and warranties.

Intentionally omitted.

EXECUTION COPY

** Confidential treatment requested           

Section 3.05 Additional Covenants of Seller and Servicer

Cooperation with Securitization of Revolving Credit Loans. Without incurring
undue effort or any cost except the Servicer's overhead or employees' salaries,
Servicer shall take reasonable steps to assist the Purchaser, if the Purchaser
so requests by 30 days' advance written notice to the Servicer, in re-selling
the Revolving Credit Loans in a whole loan sale or in securitizing the Revolving
Credit Loans and selling undivided interests in such Revolving Credit Loans in a
public offering or private placement or selling participating interests in such
Revolving Credit Loans, which steps may include, (a) providing any information
relating to the Revolving Credit Loans reasonably necessary to assist in the
preparation of any disclosure documents, (b) providing information relating to
delinquencies and defaults with respect to the Servicer's servicing portfolio
(or such portion thereof as is similar to the Revolving Credit Loans),
(c) entering into any other servicing, custodial or other similar agreements,
that are consistent with the provisions of this Agreement, and which contain
such provisions as are customary in securitizations rated "AAA" (including a
securitization involving a REMIC) (a "Securitization") and (d) provide such
opinions of counsel as are customary in such transactions, provided, however,
that any opinion of outside counsel shall be provided at Purchaser's expense. In
connection with such a Securitization, the Purchaser may be required to engage a
master servicer or trustee to determine the allocation of payments to and make
remittances to the certificateholders, at the Purchaser's sole cost and expense.
In the event that a master servicer or trustee is requested by the Purchaser to
determine the allocation of payments and to make remittances to the
certificateholders, the Servicer agrees to service the Revolving Credit Loans in
accordance with the reasonable and customary requirements of such
Securitization, which may include the Servicer's acting as a subservicer in a
master servicing arrangement. With respect to the then owners of the Revolving
Credit Loans, the Servicer shall thereafter deal solely with such master
servicer or trustee, as the case may be with respect to such Revolving Credit
Loans which are subject to the Securitization and shall not be required to deal
with any other party with respect to such Revolving Credit Loans. The cost of
such securitization shall be borne by the Purchaser, other than the Servicer's
overhead or employees' salaries. In connection with any whole loan sale or
securitization contemplated by this paragraph, to the extent the Servicer is
required to materially change the manner in which it is servicing the Revolving
Credit Loans (including but not limited to, for example, servicing the Revolving
Credit Loans on a "scheduled/scheduled" basis) the Servicer shall be entitled to
a Servicing Fee for such Revolving Credit Loans calculated at a higher Servicing
Fee Rate as mutually and reasonably agreed to by the Servicer and the Purchaser.

Officer's Certificate of Seller.

The Seller shall deliver to the Purchaser an Officer's Certificate in the form
attached hereto as Exhibit 9 on the initial Funding Date and upon Purchaser's
reasonable request thereafter.



Non- solicitation. The Seller agrees that it shall not solicit any Mortgagors
(in writing or otherwise) to refinance any of the Revolving Credit Loans;
provided that mass advertising or nationwide or regional mailings (such as
placing advertisements on television, on radio, in magazines or in newspapers or
including messages in billing statements) that are not directed towards the
Mortgagors shall not constitute solicitation and shall not violate this
covenant. In the event that any Revolving Credit Loan is prepaid in full at any
time within the first twelve (12) months from the related Funding Date as a
result of a new loan originated by the Seller, then the Seller shall refund the
entire premium described in Section 3.05(e), without adjustment for the schedule
contained in Section 3.05(e). Seller shall cooperate with Buyer in identifying
any Revolving Credit Loan described in the prior sentence.

EXECUTION COPY

** Confidential treatment requested           

Privacy. Seller agrees and acknowledges that as to all nonpublic personal
information received or obtained by it with respect to any Mortgagor: (a) such
information has been held by Seller in accordance with all applicable law,
including but not limited to the privacy provisions of the Gramm-Leach Bliley
Act; and (b) Seller is prohibited from disclosing or using any such information
other than to carry out the express provisions of this Agreement, or as
otherwise permitted by applicable law.

(e) Refund of Premium. In the event that the Purchase Price Percentage included
a premium payment to the Seller, the Mortgagor prepays the Loan in full and
terminates the Revolving Credit Loan within the first [**] months from the
related Funding Date, and either the Note does not provide for a prepayment
penalty or the prepayment penalty is unenforceable or insufficient to cover the
premium paid by Purchaser to Seller, Seller shall refund to Purchaser all or a
portion of the uncovered premium according to the following schedule, provided
that Purchaser notifies Seller of such prepayment promptly, but in any event no
later than eighteen (18) months following the Funding Date:

[**]

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS PRECEDENT TO
FUNDING

Section 4.01 Representations and Warranties of Purchaser.

The Purchaser represents, warrants and covenants to the Seller that as of each
Funding Date or as of such date specifically provided herein:

Due Organization

. The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all
licenses necessary to carry on its business now being conducted and is licensed,
qualified and in good standing under the laws of each state where a Mortgaged
Property is located or is otherwise exempt under applicable law from such
qualification or is otherwise not required under applicable law to effect such
qualification; Purchaser has all licenses necessary to be the owner of and
lender under the Revolving Credit Loans; and no demand for such qualification
has been made upon the Purchaser by any state having jurisdiction and in any
event the Purchaser is or will be in compliance with the laws of any such state
to the extent necessary to enforce each Revolving Credit Loan.



Due Authority

. The Purchaser had the full power and authority and legal right to acquire the
Revolving Credit Loans that it acquired. The Purchaser has the full power and
authority to hold each Revolving Credit Loan, to sell each Revolving Credit Loan
and to execute, deliver and perform, and to enter into and consummate, all
transactions contemplated by this Agreement. The Purchaser has duly authorized
the execution, delivery and performance of this Agreement, has duly executed and
delivered this Agreement, and this Agreement, assuming due authorization,
execution and delivery by the Seller, constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, reorganization, receivership,
conservatorship, insolvency, moratorium and other laws relating to or affecting
creditors' rights generally or the rights of creditors of banks and to the
general principles of equity (whether such enforceability is considered in a
proceeding in equity or at law);



EXECUTION COPY

** Confidential treatment requested           

No Conflict

. None of the execution and delivery of this Agreement, the acquisition or
origination, as applicable, of the Revolving Credit Loans by the Purchaser, the
purchase of the Revolving Credit Loans, the consummation of the transactions
contemplated hereby, or the fulfillment of or compliance with the terms and
conditions of this Agreement, will conflict with or result in a breach of any of
the terms, conditions or provisions of the Purchaser's organizational documents
and bylaws or any legal restriction or any agreement or instrument to which the
Purchaser is now a party or by which it is bound, or constitute a default or
result in an acceleration under any of the foregoing, or result in the violation
of any law, rule, regulation, order, judgment or decree to which the Purchaser
or its property is subject, or impair the ability of the Purchaser to realize on
the Revolving Credit Loans, or impair the value of the Revolving Credit Loans;



Ability to Perform

. The Purchaser does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;



No Material Default

. The Purchaser is not in material default under any agreement, contract,
instrument or indenture of any nature whatsoever to which the Purchaser is a
party or by which it (or any of its assets) is bound, which default would have a
material adverse effect on the ability of the Purchaser to perform under this
Agreement, nor, to the best of the Purchaser's knowledge, has any event occurred
which, with notice, lapse of time or both would constitute a default under any
such agreement, contract, instrument or indenture and have a material adverse
effect on the ability of the Purchaser to perform its obligations under this
Agreement;



No Change in Business

. There has been no change in the business, operations, financial condition,
properties or assets of the Purchaser since the date of the Purchaser's
financial statements that would have a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement;



Litigation Pending

. There is no action, suit, proceeding or investigation pending or, to the best
of the Purchaser's knowledge, threatened, against the Purchaser, which, either
in any one instance or in the aggregate, if determined adversely to the
Purchaser would adversely affect the purchase of the Revolving Credit Loans or
the execution, delivery or enforceability of this Agreement or result in any
material liability of the Purchaser, or draw into question the validity of this
Agreement, or the Revolving Credit Loans or have a material adverse effect on
the financial condition of the Purchaser;



Broker

. The Purchaser has not dealt with any broker or agent or anyone else who might
be entitled to a fee or commission in connection with this transaction.



No Consent Required

. No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Purchaser of or compliance by the Purchaser with this Agreement, the purchase of
the Revolving Credit Loans from the Seller or the consummation of the
transactions contemplated by this Agreement or, if required, such approval has
been obtained prior to the Funding Date;



Ordinary Course of Business

. The consummation of the transactions contemplated by this Agreement is in the
ordinary course of business of the Purchaser;



EXECUTION COPY

** Confidential treatment requested           

No Untrue Information

. Neither this Agreement nor any statement, report or other agreement, document
or instrument furnished or to be furnished pursuant to this Agreement contains
or will contain any materially untrue statement of fact or omits or will omit to
state a fact necessary to make the statements contained therein not misleading;



Privacy

. Purchaser agrees and acknowledges that as to all nonpublic personal
information received or obtained by it with respect to any related mortgagor:
(a) such information is and shall be held by Purchaser in accordance with all
applicable law, including but not limited to the privacy provisions of the
Gramm-Leach Bliley Act; (b) such information is in connection with a proposed or
actual secondary market sale related to a transaction of the Mortgagor for
purposes of 16 C.F.R. 313.14(a)(3); and (c) Purchaser is hereby prohibited from
disclosing or using any such information other than to carry out the express
provisions of this Agreement, or as otherwise permitted by applicable law; and



Financial Statements

. The Purchaser has delivered to each Seller and the Servicer financial
statements as to its fiscal year ended December 31, 2001, and December 31, 2002,
together with any later quarterly and annual reports relating to periods ending
more than 60 days prior to the applicable Funding Date. Except as has previously
been disclosed to each Seller and the Servicer in writing: (a) such financial
statements fairly present the results of operations and changes in financial
position for such period and the financial position at the end of such period of
the Purchaser and its subsidiaries; and (b) such financial statements are true,
correct and complete as of their respective dates and have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except as set forth in the notes thereto.



Section 4.02 Conditions Precedent to Closing.

Each purchase of Revolving Credit Loans hereunder shall be subject to each of
the following conditions:

All of the representations and warranties of Seller under the Seller Guide, and
of Seller and Purchaser under this Agreement shall be true and correct as of the
Funding Date, and no event shall have occurred which, with notice or the passage
of time, would constitute an Event of Default under this Agreement or under the
Seller Guide;

Purchaser or Purchaser's attorneys shall have received in escrow, all closing
documents as specified herein, in such forms as are agreed upon and acceptable
to Purchaser, duly executed by all signatories other than Purchaser as required
pursuant to the respective terms thereof;

All other terms and conditions of this Agreement shall have been complied with.

Subject to the foregoing conditions, Purchaser shall pay to Seller on each
Funding Date the applicable Purchase Price as provided herein.

EXECUTION COPY

** Confidential treatment requested           

ARTICLE V
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 5.01 Seller to Act as Servicer; Servicing Standards; Additional
Documents; Consent of the Purchaser. The parties acknowledge that Seller shall
transfer the servicing of the Revolving Credit Loans, normally within forty (40)
days of the applicable Funding Date, and as such services Revolving Credit Loans
only on an interim basis. Accordingly, all references in this Agreement to the
"Servicer" shall mean Seller, but the servicing obligations of Seller shall
relate only to the period of time between the Funding Date and the transfer of
the subject Revolving Credit Loans. Any obligations of Servicer set forth in
this Agreement that logically relate to servicing responsibilities beyond
interim servicing shall not apply to Seller.

The Servicer, as independent contract servicer, shall service and administer the
Revolving Credit Loans and REO Property from and after each Funding Date in
accordance with the terms and provisions of the Revolving Credit Loans,
applicable law and the terms and provisions of this Agreement for and on behalf
of, and in the best interests of, the Purchaser (without taking into account any
relationship the Servicer may have with any Mortgagor or other Person, the
participation, if any, of the Servicer in any financing provided in connection
with the sale of any Mortgaged Property, or the Servicer's obligation to advance
any expenses or incur any costs in the performance of its duties hereunder) in
accordance with a standard that is not less than the higher of (a) the same
care, skill, prudence and diligence with which it services similar assets held
for its own or its Affiliates' account, (b) the same care, skill, prudence and
diligence with which it services similar assets for third party institutional
investors, and (c) Accepted Servicing Practices, in each case giving due
consideration to Purchaser's reliance on Servicer. Subject to the foregoing
standards, in connection with such servicing and administration, the Servicer
shall seek to maximize the timely recovery of principal and interest on the
Mortgage Notes.

To the extent consistent with Section 5.01(a) and further subject to any express
limitations set forth in this Agreement, the Servicer (acting alone or, solely
in the circumstances permitted hereunder, acting through a subservicer) shall
have full power and authority to do or cause to be done any and all things that
it may deem necessary or desirable in connection with such servicing and
administration, including the power and authority (a) to execute and deliver, on
behalf of the Purchaser, customary consents or waivers and other instruments and
documents (including estoppel certificates), (b) to consent to transfers of any
Mortgaged Property and assumptions of the Mortgage Notes and related Mortgages,
(c) to submit claims to collect any Insurance Proceeds and Liquidation Proceeds,
(d) to consent to the application of any Insurance Proceeds or Condemnation
Proceeds to the restoration of the applicable Mortgaged Property or otherwise,
(e) to bring an action in a court of law, including an unlawful detainer action,
to enforce rights of the Purchaser with respect to any Mortgaged Property,
(f) to execute and deliver, on behalf of the Purchaser, documents relating to
the management, operation, maintenance, repair, leasing, marketing and sale of
any Mortgaged Property or any REO Property, and (g) to effectuate foreclosure or
other conversion of the ownership of the Mortgaged Property securing any
Revolving Credit Loan; provided that the Servicer shall not take any action not
provided for in this Agreement that is materially inconsistent with or
materially prejudices the interest of the Purchaser in any Revolving Credit Loan
or under this Agreement. If reasonably requested by the Servicer, the Purchaser
shall furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to service and
administer the Revolving Credit Loans and the REO Properties, including
documents relating to the foreclosure, receivership, management, operation,
maintenance, repair, leasing, marketing and sale (in foreclosure or otherwise)
of any Mortgaged Property or any REO Property.

EXECUTION COPY

** Confidential treatment requested           

Servicer, on behalf of Purchaser, shall service and administer the Revolving
Credit Loans and Mortgagor information and records in accordance with the terms
of the Revolving Credit Loan documents and the requirements of applicable
federal, state and local laws, regulations and executive orders. Servicer, at
all times during the term of this Agreement shall service and administer the
Revolving Credit Loans and Mortgagor information and records in a commercially
reasonable manner in accordance with the Gramm-Leach- Bliley Act (together with
regulations and guidelines promulgated thereunder, the "Act"), as amended from
time to time.

Servicer and Purchaser shall, in a commercially reasonable manner, cooperate
with each other to assure continuing compliance of both parties with all
amendments to the Act as applicable to servicers and investors of the character
of Servicer and Purchaser, respectively. In the event that (i) the legal or
regulatory requirements applicable to Purchaser pertaining to Mortgagor privacy
or data security are not fulfilled in any material respect by Servicer's duties
pursuant to the provisions of this Agreement, or (ii) Servicer's servicing
practices would result in a violation by the Purchaser of regulatory
requirements applicable to the Purchaser, Purchaser shall provide written notice
to Servicer. Servicer agrees to use its reasonable best efforts to service the
Revolving Credit Loans in a manner which satisfies the requirements of
Purchaser's regulators about which Purchaser informs Servicer.

If either party receives a complaint concerning a violation or alleged violation
of privacy rights or other notice with respect to information sharing involving
an opt out of sharing any non-public personal information relating to the
Mortgagor or any Revolving Credit Loan, then such party shall promptly notify
the other party.

The Servicer shall, in accordance with the customary and usual standards of
practice of prudent mortgage servicers of variable rate open- end home equity
mortgage loans, approve and make disbursements of principal in connection with
Mortgagor drafts upon the Credit Line approved in connection with each Revolving
Credit Loan. The Servicer shall provide to the Mortgagors all checks, drafts or
other documentation necessary for such Mortgagors to obtain a Credit Line
Advance. On each Business Day, with respect to each Credit Line Advance
disbursed by the Servicer and reported to the Purchaser, the Servicer shall be
entitled to (i) reimbursement of the principal amount of each Credit Line
Advance disbursed by Servicer with respect to a Revolving Credit Loan reported
to the Purchaser on such date, and (ii) interest, at the Credit Advance Rate, on
the principal amount of each such Credit Line Advance from the date such Credit
Line Advance was disbursed by Servicer to but not including such date
reimbursement is received by the Servicer. In the event that the Purchaser fails
to reimburse the Servicer, within two (2) Business Days of receipt of notice
thereof, for any Credit Line Advance disbursed by the Servicer and reported to
the Purchaser, the Servicer shall be entitled to withdraw the amount calculated
in clauses (i) and (ii) of the previous sentence (including interest to but not
including the date of withdrawal) with respect to any such Credit Advance, from
the Collection Account pursuant to Section 5.05(c) hereof.

EXECUTION COPY

** Confidential treatment requested           

Notwithstanding anything to the contrary contained herein:

the Servicer acknowledges that the Purchaser will retain title to, and ownership
of, the Revolving Credit Loans and the REO Properties and that the Servicer does
not hereby acquire any title to, security interest in, or other rights of any
kind in or to any Revolving Credit Loan or REO Property or any portion thereof;

the Servicer shall not file any lien or any other encumbrance on, exercise any
right of setoff against, or attach or assert any claim in or on any Revolving
Credit Loan or REO Property, unless authorized pursuant to a judicial or
administrative proceeding or a court order;

the Servicer shall, in servicing the Revolving Credit Loans, follow and comply
with the servicing guidelines established by FNMA, and the Servicer may waive,
modify or vary any term of any Revolving Credit Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in the Servicer's reasonable and prudent
determination such waiver, modification, postponement or indulgence is in the
best interests of the Purchaser and is consistent with the terms of this
Agreement. The Servicer may, with respect to any Specially Serviced Revolving
Credit Loan or REO Property, make Servicing Advances, without the Purchaser's
consent to the extent that each related Servicing Advance is (i) in the best
interests of the Purchaser or other owner of the Revolving Credit Loan and (ii)
is deemed to be recoverable by the Servicer. Notwithstanding anything to the
contrary herein, the Servicer shall not, without specifically notifying the
Purchaser in writing and obtaining the Purchaser's prior written consent:

make any future advances with respect to a Revolving Credit Loan in excess of
the Credit Line with respect to such Revolving Credit Loan,

permit any modification with respect to any Revolving Credit Loan that would
change the Mortgage Interest Rate, defer or forgive the payment of principal or
interest, reduce or increase the outstanding principal balance or change the
final maturity date on such Revolving Credit Loan;

sell any Specially Serviced Revolving Credit Loan;

principal or interest on, or permitting to be satisfied at a discount, any
Revolving Credit Loan; or

accept substitute or additional collateral, or release any collateral, for a
Revolving Credit Loan.

If the Purchaser has not approved or rejected in writing any proposed action(s)
recommended by the Servicer to be taken hereunder within 10 Business Days of the
date such recommendation is made, then the Purchaser shall be deemed to have
rejected such recommended action(s) and the Servicer shall not take any such
action(s).

EXECUTION COPY

** Confidential treatment requested           

subject to the Purchaser's consent, when required in accordance with paragraph
(c) above, upon any modification, waiver or amendment of any term of any
Revolving Credit Loan the Servicer shall inform the Purchaser of the date
thereof and shall deliver to the Purchaser, for deposit in the related Mortgage
File, an original counterpart of the agreement relating to such modification,
waiver or amendment promptly following the execution thereof;

the Servicer shall remain primarily liable for the full performance of its
obligations hereunder notwithstanding any appointment by the Servicer of a
subservicer or subservicers hereunder;

with respect to any Revolving Credit Loan not in the Seller's Affinity Service
Program, the Purchaser may at any time and from time to time, in its sole
discretion, upon 10 Business Days written notice to the Servicer, terminate the
Servicer's servicing rights and obligations hereunder, at no cost to Purchaser,
with respect to (1) any REO Property or (2) any Revolving Credit Loan (A)
pending foreclosure or deed in lieu thereof, (B) as to which the related obligor
has filed for bankruptcy; (C) which is 90 days or more delinquent, or (D) in
accordance with the Purchaser's internal credit classification criteria, has
been classified as "doubtful" or a "loss." The Servicer shall be entitled to
reimburse itself, pursuant to Section 5.05(d) hereof, for any unreimbursed
Servicing Advances with respect to the transfer of any REO Property or Revolving
Credit Loan pursuant to the previous sentence. Upon the effectiveness of any
such termination of the Servicer's servicing obligations with respect to any
such REO Property or Revolving Credit Loan, the Servicer shall deliver all
agreements, documents, and instruments related thereto to the Purchaser, and
perform in accordance with Sections 10 and 11 hereunder, commercially reasonable
servicing transfer practices and with applicable law;

with respect to any Revolving Credit Loan in the Seller's Affinity Service
Program or any Revolving Credit Loan not terminated pursuant to clause (vi)
above, the Servicer may, in accordance with the servicing standard set forth in
Section 5.01(a) hereof, foreclose on any Revolving Credit Loan (1) which is 90
days or more delinquent, or (2) as to which the related obligor has filed for
bankruptcy; or (3) in accordance with the Purchaser's internal credit
classification criteria, has been classified as "doubtful" or a "loss." Within 5
Business Days of the foreclosure of any such Revolving Credit Loan, the Servicer
shall transfer the servicing of such Revolving Credit Loan or REO Property to
Purchaser or its designee, and the Servicer's servicing obligations hereunder
shall be terminated, at no cost to Purchaser, with respect to any such REO
Property or Revolving Credit Loan. The Servicer shall be entitled to reimburse
itself, pursuant to Section 5.05(d) hereof, for any unreimbursed Servicing
Advances with respect to the transfer of any REO Property or Revolving Credit
Loan pursuant to the previous sentence. The Servicer shall deliver all
agreements, documents, and instruments related to any Revolving Credit Loan
referred to in this paragraph to the Purchaser or its designee, and perform in
accordance with Sections 11 and 12 hereof, commercially reasonable servicing
transfer practices and with applicable law; and

EXECUTION COPY

** Confidential treatment requested           

the Servicer, at its discretion and in accordance with the customary and usual
standards of practice of prudent mortgage servicers of variable rate open-end
home equity mortgage loans, may perform any of the following actions in
connection with a Revolving Credit Loan:

with the approval of the Purchaser, increase the amount of the related Credit
Line;

terminate a dormant Revolving Credit Loan;

permit payments from the Mortgagor of interest only during the period when
Credit Line Advances may be made; or

eliminate the ability of the Mortgagor to make future drafts upon the Credit
Line, or reduce the Credit Line.

Section 5.02 Collection of Revolving Credit Loan Payments.

Continuously from the date hereof until the principal and interest on all
Revolving Credit Loans are paid in full, the Servicer will proceed diligently to
collect all payments due under each Revolving Credit Loan when the same shall
become due and payable and shall, to the extent such procedures shall be
consistent with this Agreement and the terms and provisions of any related
Purchaser-Paid Mortgage Insurance Policy, follow such collection procedures as
it follows with respect to mortgage loans comparable to the Revolving Credit
Loans, which procedures shall in any event comply with the servicing standards
set forth in Section 5.01. If the Servicer becomes aware of any failure by a
Mortgagor to timely pay insurance premiums on the related Mortgaged Property, it
shall use reasonable efforts to notify the servicer of the related first
mortgage loan of such failure.

Section 5.03 Reports for Foreclosure Sales.

The Servicer shall, within five (5) Business Days following the occurrence of
any foreclosure sale with respect to any Mortgaged Property, deliver to the
Purchaser a notice of foreclosure sale substantially in the form of
Exhibit 5.03 attached hereto.

EXECUTION COPY

** Confidential treatment requested           

Section 5.04 Establishment of Collection Account; Deposits in Collection
Account.

The Servicer shall segregate and hold all funds collected and received pursuant
to each Revolving Credit Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Collection Accounts,
in the form of time deposit or demand accounts. On or before the Closing Date,
Servicer shall establish a Collection Account (the "Collection Account") and
shall ensure that all payments subject to this Agreement will be held solely in
the Collection Account. The creation of any Collection Account shall be
evidenced by a certification in the form of Exhibit 5.04-1 attached hereto, in
the case of an account established with the Servicer, or a letter agreement in
the form of Exhibit 5.04- 2 attached hereto, in the case of an account held by a
depository other than the Servicer. In either case, a copy of such certification
or letter agreement shall be furnished to the Purchaser.

The Servicer shall deposit in the Collection Account within two Business Days
after receipt (or as otherwise required pursuant to this Agreement in the case
of clauses (g), (h) and (i) of this Section 5.04) and retain therein the
following payments and collections received or made by it subsequent to each
Funding Date, or received by it prior to the Funding Date and allocable to a
period subsequent to the Cutoff Date, other than in respect of principal and
interest on the Revolving Credit Loans due on or before the Cutoff Date
(regardless of when received):

all payments on account of principal on the Revolving Credit Loans;

all payments on account of interest on the Revolving Credit Loans less the
related Servicing Fee;

all Liquidation Proceeds;

all REO Proceeds;

all Insurance Proceeds, including amounts required to be deposited pursuant to
Section  5.08, other than proceeds released to the applicable Mortgagors in
accordance with the Servicer's normal servicing procedures, the related
Mortgages or applicable law;

all Condemnation Proceeds affecting any Mortgaged Property which are not
released to a Mortgagor in accordance with the Servicer's normal servicing
procedures, the related Mortgage or applicable law;

any amounts required to be deposited by the Servicer pursuant to Section 5.08 in
connection with the deductible clause in any blanket hazard insurance policy,
such deposit to be made from the Servicer's own funds without reimbursement
therefor;

interest on amounts on deposit in the Collection Account and any amounts
required to be deposited by the Servicer pursuant to Section 5.12 in connection
with any losses on Permitted Investments; and

any amounts required to be deposited in the Collection Account pursuant to
Sections 7.01, 7.02, or otherwise pursuant to the terms hereof.

EXECUTION COPY

** Confidential treatment requested           

The foregoing requirements for deposit in the Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of assumption fees, to the extent
permitted by Section 7.01, need not be deposited by the Servicer in the
Collection Account and shall be retained by the Servicer as additional
compensation.

Section 5.05 Permitted Withdrawals from the Collection Account.

The Servicer may, from time to time in accordance with the provisions hereof,
withdraw amounts from the Collection Account for the following purposes (without
duplication):

to reimburse itself for unreimbursed Servicing Advances that the Servicer has
determined to be Non-Recoverable Advances as provided in Section 6.04;

to make payments to the Purchaser in the amounts, at the times and in the manner
provided for in Section 6.01;

to reimburse itself for the amount of any Credit Line Advances made by Servicer
and not timely reimbursed by the Purchaser in accordance with Section 5.01(c)
hereof.

to reimburse itself for unreimbursed Servicing Advances, the Servicer's right to
reimburse itself pursuant to this Subsection (d) with respect to any Revolving
Credit Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Servicer from the Mortgagor or otherwise relating to the Revolving Credit Loan,
it being understood that, in the case of such reimbursement, the Servicer's
right thereto shall be prior to the rights of the Purchaser, except that, where
a Seller or the Servicer is required to repurchase (or substitute a Qualified
Substitute Revolving Credit Loan for) a Revolving Credit Loan pursuant to
Sections 2.04, 3.04 and/or 7.02, the Servicer's right to such reimbursement
shall be subsequent and subordinate to the payment to the Purchaser of the
applicable Repurchase Price (or delivery of a Qualified Substitute Revolving
Credit Loan) and all other amounts required to be paid to the Purchaser with
respect to such Revolving Credit Loan;

to pay to itself, solely out of the interest portion of the Monthly Payment due
and actually received with respect to a Revolving Credit Loan during the period
ending on the most recent Determination Date, the Servicing Fee with respect to
such Revolving Credit Loan;

to pay to itself as additional servicing compensation (a) any interest earned on
funds in the Collection Account (all such interest to be withdrawn monthly not
later than each Remittance Date) and (b) any prepayment penalties or premiums
relating to any principal prepayments; provided that no such amounts shall be
payable as servicing compensation to the extent they relate to a Revolving
Credit Loan with respect to which a default, breach, violation or event of
acceleration exists or would exist but for the lapse of time, the giving of
notice, or both;

to pay to itself with respect to each Revolving Credit Loan that has been
repurchased pursuant to Sections 2.04, 3.04 and/or 7.02 all amounts received
thereon and not distributed as of the date on which the related Repurchase Price
is determined (except to the extent that such amounts constitute part of the
Repurchase Price to be remitted to the Purchaser);

EXECUTION COPY

** Confidential treatment requested           

to reimburse itself, without duplication, for the amount of any premiums paid
with respect to Purchaser-Paid Mortgage Insurance pursuant to Section 5.06;

to remove any amounts deposited into the Collection Account in error; and

to clear and terminate the Collection Account upon the termination of this
Agreement, with any funds contained therein to be distributed in accordance with
the terms of this Agreement.

On each Remittance Date, the Servicer shall withdraw all funds from the
Custodial Account except for those amounts that the Servicer is not obligated to
remit on such Remittance Date pursuant to Section 6.01. The Servicer may use
such withdrawn funds only for the purposes described in this Section 5.05. The
Servicer shall keep and maintain a separate, detailed accounting, on a Revolving
Credit Loan-by-Revolving Credit Loan basis, for the purpose of justifying any
withdrawal from the Collection Account pursuant to this Section.

Section 5.06 Maintenance of Primary Insurance Policies; Collections Thereunder.

The Servicer shall cooperate with the Purchaser in maintaining in full force and
effect any Purchaser-Paid Mortgage Insurance Policy, to the extent purchased by
the Purchaser. Such coverage will not be maintained after such time, if any, as
such insurance is required to be released in accordance with the provisions of
applicable law including, but not limited to, the Homeowners Protection Act of
1998. The Servicer shall not take any action which would result in noncoverage
under any applicable Purchaser-Paid Mortgage Insurance Policy of any loss which,
but for the actions of the Servicer, would have been covered thereunder. In
connection with any assumption or substitution agreement entered into or to be
entered into pursuant to Section 7.01, the Servicer shall promptly notify the
insurer under the related Purchaser-Paid Mortgage Insurance Policy, if any, or
Lender-Paid Insurance Policy, if required, of such assumption or substitution of
liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of
coverage under the Purchaser-Paid Mortgage Insurance Policy.

Section 5.07 Transfer of Accounts.

The Servicer may transfer the Collection Account to a different depository
institution from time to time; provided that (i) no such transfer shall be made
unless all certifications or letter agreements required under Sections 5.04 and
5.06 have been executed and delivered by the parties thereto; and
(ii) concurrently upon any such transfer, the Servicer shall give written notice
thereof to the Purchaser. Notwithstanding anything to the contrary contained
herein, the Collection Account shall at all times constitute an Eligible
Account.

Section 5.08 Maintenance of Mortgage Impairment Insurance Policy.

The Servicer shall obtain and maintain a blanket policy issued by an issuer that
has a Best's Key rating of A:V insuring against hazard losses on all of the
Revolving Credit Loans. In connection with its activities as servicer of the
Revolving Credit Loans, the Servicer agrees to prepare and present, on behalf of
the Purchaser, claims under any blanket policy in connection with any hazard
losses on the Revolving Credit Loans in a timely fashion in accordance with the
terms of such policy. Upon request of the Purchaser, the Servicer shall cause to
be delivered to the Purchaser a certified true copy of such policy and a
statement from the insurer thereunder that such policy shall in no event be
terminated or materially modified without 30 days' prior written notice to the
Purchaser.

EXECUTION COPY

** Confidential treatment requested           

Section 5.09 Fidelity Bond; Errors and Omissions Insurance.

The Servicer shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies that would meet the requirements of FNMA and FHLMC on all officers,
employees or other Persons acting in any capacity with regard to the Revolving
Credit Loan to handle funds, money, documents and papers relating to the
Revolving Credit Loans. The Fidelity Bond and errors and omissions insurance
shall be in the form of the "Mortgage Banker's Blanket Bond" and shall protect
and insure the Servicer against losses, including losses arising by virtue of
any Revolving Credit Loan not being satisfied in accordance with the procedures
set forth in Section  7.02 and/or losses resulting from or arising in connection
with forgery, theft, embezzlement, fraud, errors and omissions and negligent
acts of or by such Persons. Such Fidelity Bond shall also protect and insure the
Servicer against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satisfaction of
a Revolving Credit Loan without having obtained payment in full of the
indebtedness secured thereby. No provision of this Section 5.09 requiring the
Fidelity Bond and errors and omissions insurance shall diminish or relieve the
Servicer from its duties and obligations as set forth in this Agreement. The
minimum coverage under any such bond and insurance policy shall be at least
equal to the corresponding amounts required by FNMA in the FNMA Guide and by
FHLMC in the FHLMC Servicing Guide. The Servicer shall cause to be delivered to
the Purchaser on or before the Funding Date: (i)  a certified true copy of the
Fidelity Bond and insurance policy; (ii) a written statement from the surety and
the insurer that such Fidelity Bond or insurance policy shall in no event be
terminated or materially modified without 30 days' prior written notice to the
Purchaser; and (iii) written evidence reasonably satisfactory to the Purchaser
that such Fidelity Bond or insurance policy provides that the Purchaser is a
beneficiary or loss payee thereunder.

Section 5.10 Management of REO Properties.

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure (each, an "REO Property"), the deed or certificate of sale shall
be taken in the name of the Purchaser or the Person (which may be the Servicer
for the benefit of the Purchaser) designated by the Purchaser, or in the event
the Purchaser notifies the Servicer that the Purchaser or such Person is not
authorized or permitted to hold title to real property in the state where the
REO Property is located, or would be adversely affected under the "doing
business" or tax laws of such state by so holding title, the deed or certificate
of sale shall be taken in the name of such Person or Persons as shall be
consistent with an opinion of counsel obtained by the Purchaser from an attorney
duly licensed to practice law in the state where the REO Property is located.
The Servicer shall have no further obligation under this Agreement with respect
to any REO Property.

EXECUTION COPY

** Confidential treatment requested           

Section 5.11 Realization Upon Specially Serviced Revolving Credit Loans.

Subject to Section 5.01(d), the Servicer shall foreclose upon or otherwise
comparably convert the ownership of properties securing such of the Specially
Serviced Revolving Credit Loans as come into and continue in default and as to
which (a) in the reasonable judgment of the Servicer, no satisfactory
arrangements can, in accordance with prudent lending practices, be made for
collection of delinquent payments pursuant to Section 5.01 and (b) such
foreclosure or other conversion is otherwise in accordance with Section 5.01.
The Servicer shall not be required to expend its own funds in connection with
any foreclosure or towards the restoration, repair, protection or maintenance of
any property unless it shall determine that such expenses will be recoverable to
it as Servicing Advances either through Liquidation Proceeds or through
Insurance Proceeds (in accordance with Section 5.05) or from any other source
relating to the Specially Serviced Revolving Credit Loan. The Servicer shall be
required to advance funds for all other costs and expenses incurred by it in any
such foreclosure proceedings (other than funds necessary to pay of the first
lien, if any, on the related Mortgaged Property); provided that it shall be
entitled to reimbursement thereof from the proceeds of liquidation of the
related Mortgaged Property, as contemplated by Section 5.05.

Upon any Mortgaged Property becoming an REO Property, the Servicer shall
promptly notify the Purchaser thereof, specifying the date on which such
Mortgaged Property became an REO Property and the Servicer shall proceed in
accordance with the provisions of Section 5.10 hereof.

Notwithstanding anything to the contrary contained herein, the Purchaser shall
not, and the Servicer shall not on the Purchaser's behalf, acquire any real
property (or personal property incident to such real property) except in
connection with a default or a default that is imminent on a Revolving Credit
Loan. If the Purchaser acquires any real property (or personal property incident
to such real property) in connection with such a default, then such property
shall be disposed of by the Servicer in accordance with this Section  as soon as
possible but in no event later than 3 years after its acquisition by the
Servicer on behalf of the Purchaser, unless the Servicer obtains, at the expense
of the Purchaser, in a timely fashion an extension from the Internal Revenue
Service for an additional specified period.

Any recommendation of the Servicer to foreclose on a defaulted Revolving Credit
Loan shall be subject to a determination by the Servicer that the proceeds of
such foreclosure would exceed the costs and expenses of bringing such a
proceeding.

If, in the exercise of its servicing obligations with respect to any Mortgaged
Property hereunder, the Servicer deems it is necessary or advisable to obtain an
Environmental Assessment, then the Servicer shall obtain an Environmental
Assessment, it being understood that all reasonable costs and expenses incurred
by the Servicer in connection with any such Environmental Assessment (including
the cost thereof) shall be deemed to be Servicing Advances recoverable by the
Servicer pursuant to Section 5.05(d). Such Environmental Assessment shall
(a) assess whether (1) such Mortgaged Property is in material violation of
applicable Environmental Laws or (2) after consultation with an environmental
expert, taking the actions necessary to comply with applicable Environmental
Laws is reasonably likely to produce a greater recovery on a net present value
basis than not taking such actions, and (b) identify whether (1) any
circumstances are present at such Mortgaged Property relating to the use,
management or disposal of any hazardous materials for which investigation,
testing, monitoring, containment, clean-up or re mediation could be required
under any federal, state or local law or regulation, or (2) if such
circumstances exist, after consultation with an environmental expert, taking
such actions is reasonably likely to produce a greater recovery on a present
value basis than not taking such actions. (The conditions described in the
immediately preceding clauses (a) and (b) shall be referred to herein as
"Environmental Conditions Precedent to Foreclosure.") If any such Environmental
Assessment so warrants, the Servicer is hereby authorized to and shall perform
such additional environmental testing as it deems necessary and prudent to
establish the satisfaction of the foregoing Environmental Conditions Precedent
to Foreclosure or to proceed as set forth below (such additional testing
thereafter being included in the term "Environmental Assessment ").

EXECUTION COPY

** Confidential treatment requested           

If an Environmental Assessment deemed necessary or advisable by the Servicer in
accordance with this Section 5.11 establishes that any of the Environmental
Conditions Precedent to Foreclosure is not satisfied with respect to any
Mortgaged Property, but the Servicer in good faith reasonably believes that it
is in the best economic interest of the Purchaser to proceed against such
Mortgaged Property and, if title thereto is acquired, to take such remedial,
corrective or other action with respect to the unsatisfied condition or
conditions as may be prescribed by applicable law to satisfy such condition or
conditions, then the Servicer shall so notify the Purchaser. If, pursuant to
Section 5.01(d), the Purchaser has notified the Servicer in writing to proceed
against such Mortgaged Property, then the Servicer shall so proceed. The cost of
any remedial, corrective or other action contemplated by the preceding sentence
in respect of any of the Environmental Conditions Precedent to Foreclosure that
is not satisfied shall not be an expense of the Servicer and the Servicer shall
not be required to expend or risk its own funds or otherwise incur any financial
liability in connection with any such action.

If an Environmental Assessment deemed necessary or advisable by the Servicer in
accordance with this Section  5.11 establishes that any of the Environmental
Conditions Precedent to Foreclosure is not satisfied with respect to any
Mortgaged Property and, in accordance with Section 5.01(d)(iii), the Purchaser
elects or is deemed to have elected not to proceed against such Mortgaged
Property, then the Servicer shall, subject to Section 5.01(d)(iii), take such
action as it deems to be in the best economic interest of the Purchaser (other
than proceeding against the Mortgaged Property or directly or indirectly
becoming the owner or operator thereof) as determined in accordance with the
servicing standard set forth in Section 5.01 and is hereby authorized at such
time as it deems appropriate to release such Mortgaged Property from the lien of
the related Mortgage.

Prior to the Servicer taking any action with respect to the use, management or
disposal of any hazardous materials on any Mortgaged Property, the Servicer
shall request the approval of the Purchaser in accordance with
Section 5.01(d)(iii) and, if such action is approved by the Purchaser, (a) keep
the Purchaser apprised of the progress of such action; and (b) take such action
in compliance with all applicable Environmental Laws.

EXECUTION COPY

** Confidential treatment requested           

Section 5.12 Investment of Funds in the Collection Account.

The Servicer may direct any depository institution which holds the Collection
Account to invest the funds in the Collection Account in one or more Permitted
Investments bearing interest. All such Permitted Investments shall be held to
maturity, unless payable on demand. In the event amounts on deposit in the
Collection Account are at any time invested in a Permitted Investment payable on
demand, the Servicer shall:

consistent with any notice required to be given thereunder, demand that payment
thereon be made on the last day such Permitted Investment may otherwise mature
hereunder in an amount equal to the lesser of (1) all amounts then payable
thereunder and (2) the amount required to be withdrawn on such date; and

demand payment of all amounts due thereunder promptly upon determination by the
Servicer or notice from the Purchaser that such Permitted Investment would not
constitute a Permitted Investment in respect of funds thereafter on deposit in
the Collection Account.

All income and gain realized from investment of funds deposited in the
Collection Account shall be for the benefit of the Purchaser and shall be
subject to its withdrawal in accordance with Section 6.01. The Servicer shall
deposit in the Collection Account the amount of any loss incurred in respect of
any Permitted Investment immediately upon realization of such loss.

Except as otherwise expressly provided in this Agreement, if any default occurs
in the making of a payment due under any Permitted Investment, or if a default
occurs in any other performance required under any Permitted Investment, the
Purchaser may elect to take such action, or instruct the Servicer to take such
action, as may be appropriate to enforce such payment or performance, including
the institution and prosecution of appropriate proceedings, at the expense of
the Servicer.

ARTICLE VI
REPORTS; REMITTANCES; ADVANCES

Section 6.01 Remittances.

On each Remittance Date, the Servicer shall remit to the Purchaser all amounts
credited to the Collection Account as of the close of business on the last day
of the related Due Period (including the amount of any Payoff), net of charges
against or withdrawals from the Collection Account in accordance with
Section 5.05, which charges against or withdrawals from the Collection Account
the Servicer shall make solely on such Remittance Date.

In the event that, for any Remittance Date, the calculation described in Section
6.01(a) results in a negative amount for any Due Period, Purchaser shall remit
to Servicer, on such Remittance Date, the amount of any such negative
calculation by wire transfer of immediately available funds to such account as
the Servicer shall direct.

EXECUTION COPY

** Confidential treatment requested           

All remittances made to the Purchaser or the Servicer on each Remittance Date
will be made to the Purchaser or the Servicer by wire transfer of immediately
available funds accordingly to the instructions that will be provided by
Purchaser to the Servicer.

In the event that the amount of Estimated Accrued Interest paid by Purchaser on
the Funding Date is less than the actual accrued interest on the Revolving
Credit Loans adjusted to the Revolving Credit Loan Remittance Rate for the
period from and including the Cut-off Date to but not including the Funding
Date, Servicer shall withdraw the amount of such shortage from the Collection
Account on the first Remittance Date under this Agreement. In the event that the
amount of Estimated Accrued Interest is greater than the actual accrued interest
on the Revolving Credit Loans adjusted to the Revolving Credit Loan Remittance
Rate for such period, Servicer shall deposit the amount of such overage into the
Collection Account for distribution to Purchaser on the first Remittance Date
under this Agreement.

With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Servicer shall pay to the Purchaser interest
on any such late payment at an annual rate equal to One- month LIBOR (as
published in the Wall Street Journal), but in no event greater than the maximum
amount permitted by applicable law. Such interest shall be paid by the Servicer
to the Purchaser on the date such late payment is made and shall cover the
period commencing with the Business Day on which such payment was due and ending
with the Business Day on which such payment is made, both inclusive. Such
interest shall be remitted along with such late payment. Neither the payment by
the Servicer nor the acceptance by the Purchaser of any such interest shall be
deemed an extension of time for payment or a waiver by the Purchaser of any
Event of Default.

With respect to any reimbursement by the Purchaser to the Servicer for any
Credit Line Advance pursuant to Section 5.01(c) hereof received by the Servicer
after the Business Day on which such payment was due, the Purchaser shall pay to
the Servicer interest on any such late payment at an annual rate equal to
One-month LIBOR (as published in the Wall Street Journal) plus 200 basis points,
but in no event greater than the maximum amount permitted by applicable law.
Such interest shall be paid by the Purchaser to the Servicer on the date such
late payment is made and shall cover the period commencing with the Business Day
on which such payment was due and ending with the Business Day on which such
payment is made, both inclusive. Such interest shall be remitted along with such
late payment. Neither the payment by the Purchaser nor the acceptance by the
Servicer of any such interest shall be deemed an extension of time for payment.

Section 6.02 Reporting.

On or before the 5th Business Day of each month during the term hereof, the
Servicer shall deliver to the Purchaser monthly accounting reports in the form
of Exhibits 6.02(a) through 6.02(e) attached hereto with respect to the most
recently ended Due Period. Such monthly accounting reports shall include with
respect to each Revolving Credit Loan the following loan-level information:
(i) the loan number, (ii) the ending unpaid principal balance of all Credit Line
Advances outstanding as of the last day of the immediately preceding Due Period,
(iii) principal collections, (iv) interest collections, (v) Payoffs, (vi) the
amounts and dates of any Credit Line Advances made by Servicer within such Due
Period, (vii) the principal balance of Credit Line Advances outstanding as of
the last day of the Due Period, (viii) the average daily balance, (ix) the
Credit Line, (x) the remaining credit, (xi) the Mortgage Interest Rate, (xii)
the Index, (xiii) the Margin, and (xiv) the last paid Monthly Payment (xv) any
Revolving Credit Loan which is thirty (30), sixty (60), or ninety (90) days
delinquent, in foreclosure proceedings, a REO Property, or in bankruptcy; all as
of the most recently ended Determination Date. The reports referred to in this
paragraph shall be provided to Purchaser by the Servicer on or before the second
Business Day of each month.

EXECUTION COPY

** Confidential treatment requested           

The Servicer shall provide the Purchaser with such information concerning the
Revolving Credit Loans as is necessary for the Purchaser to prepare its federal
income tax return as the Purchaser may reasonably request from time to time.

Section 6.03 [Reserved].

Section 6.04 Non-recoverable Advances.

The determination by the Servicer that it has made a Non- recoverable Advance or
that any Servicing Advance, if made, would constitute a Non-recoverable Advance
shall be evidenced by an Officers' Certificate delivered to the Purchaser
detailing the reasons for such determination.

Section 6.05 Itemization of Servicing Advances.

The Servicer shall provide the Purchaser with an itemization of all Servicing
Advances incurred or made by the Servicer hereunder as the Purchaser may from
time to time reasonably request.

Section 6.06 Officer's Certificate.

The Seller shall deliver to the Purchaser an Officer's Certificate in the form
attached hereto as Exhibit 9 on the initial Funding Date and upon Purchaser's
reasonable request thereafter.

ARTICLE VII
GENERAL SERVICING PROCEDURE

Section 7.01 Enforcement of Due-on-Sale Clauses, Assumption Agreements.

The Servicer will, to the extent it has knowledge of any conveyance or
prospective conveyance by any Mortgagor of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Revolving Credit Loan
under any " due-on-sale" clause applicable thereto; provided that the Servicer
shall not exercise any such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related Purchaser-Paid Mortgage Insurance Policy, if any.

EXECUTION COPY

** Confidential treatment requested           

If the Servicer is prohibited from enforcing such "due- on-sale" clause, then
the Servicer will enter into an assumption agreement with the Person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to
which such Person becomes liable under the Mortgage Note and, to the extent
permitted by applicable state law, the Mortgagor remains liable thereon. (For
purposes of this Section 7.01, the term "assumption" is deemed to also include a
sale of the Mortgaged Property subject to the Mortgage that is not accompanied
by an assumption or substitution of liability agreement.) If any Revolving
Credit Loan is to be assumed, then the Servicer shall inquire into the
creditworthiness of the proposed transferee and shall use the same underwriting
criteria for approving the credit of the proposed transferee that are used with
respect to underwriting mortgage loans of the same type as the Revolving Credit
Loans. Where an assumption is allowed, the Servicer, with the prior written
consent of the primary mortgage insurer, if any, and subject to the conditions
of Section 7.01(c), shall, and is hereby authorized to, enter into a
substitution of liability agreement with the Person to whom the Mortgaged
Property is proposed to be conveyed pursuant to which the original mortgagor is
released from liability and such Person is substituted as mortgagor and becomes
liable under the related Mortgage Note. Any such substitution of liability
agreement shall be in lieu of an assumption agreement. In no event shall the
Note Rate, the amount of the Monthly Payment or the final maturity date be
changed. The Servicer shall notify the Purchaser that any such substitution of
liability or assumption agreement has been completed by forwarding to the
Purchaser the original of any such substitution of liability or assumption
agreement, which document shall be added to the related Purchaser's Mortgage
File and shall, for all purposes, be considered a part of such Purchaser's
Mortgage File to the same extent as all other documents and instruments
constituting a part thereof. Any fee collected by the Servicer for entering into
an assumption or substitution of liability agreement shall be retained by the
Servicer as additional compensation for servicing the Revolving Credit Loans.

If the credit of the proposed transferee does not meet such underwriting
criteria, then the Servicer shall, to the extent permitted by the Mortgage or
the Mortgage Note and by applicable law, accelerate the maturity of the
Revolving Credit Loan.

Section 7.02 Satisfaction of Mortgages and Release of Mortgage Files.

Upon the payment in full of any Revolving Credit Loan, the Servicer will
immediately notify the Purchaser by a certification of a Servicing Officer,
which certification shall include a statement to the effect that all amounts
received or to be received in connection with such payment which are required to
be deposited in the Collection Account pursuant to Section 5.04 have been or
will be so deposited and shall request delivery to it of the Purchaser's
Mortgage File held by the Purchaser. Upon receipt of such certification and
request, the Purchaser shall promptly release the related mortgage documents to
the Servicer and the Servicer shall promptly prepare and process any
satisfaction or release. No expense incurred in connection with any instrument
of satisfaction or deed of reconveyance shall be chargeable to the Collection
Account.

If the Servicer satisfies or releases a Mortgage without having obtained payment
in full of the indebtedness secured by the Mortgage, or should it otherwise take
such action which materially and adversely affects the value or marketability of
a Revolving Credit Loan, or results in a reduction of the coverage under the
Purchaser-Paid Mortgage Insurance Policy, if any, then the Servicer shall
promptly give written notice thereof to the Purchaser, and, within 10 Business
Days following written demand therefor from the Purchaser to the Servicer, the
Servicer shall repurchase the related Revolving Credit Loan by paying to the
Purchaser the Repurchase Price therefor by wire transfer of immediately
available funds directly to the Purchaser's Account.

EXECUTION COPY

** Confidential treatment requested           

From time to time and as appropriate for the servicing or foreclosure of the
Revolving Credit Loan, including for this purpose collection under any
Purchaser-Paid Mortgage Insurance Policy, the Purchaser shall, upon request of
the Servicer and delivery to the Purchaser or its designee of a servicing
receipt signed by a Servicing Officer, release the Purchaser's Mortgage File
held by the Purchaser or its designee to the Servicer. Such servicing receipt
shall obligate the Servicer to return the related mortgage documents to the
Purchaser or its designee when the need therefor by the Servicer no longer
exists, unless the Revolving Credit Loan has been liquidated and the Liquidation
Proceeds relating to the Revolving Credit Loan have been deposited in the
Collection Account or the Purchaser's Mortgage File or such document has been
delivered to an attorney, or to a public trustee or other public official as
required by law, for purposes of initiating or pursuing legal action or other
proceedings for the foreclosure of the Mortgaged Property either judicially or
nonjudicially, and the Servicer has delivered to the Purchaser a certificate of
a Servicing Officer certifying as to the name and address of the Person to which
such Purchaser's Mortgage File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer
stating that such Revolving Credit Loan was liquidated and the Liquidation
Proceeds were deposited in the Collection Account, the servicing receipt shall
be released by the Purchaser to the Servicer.

Section 7.03 Servicing Compensation.

As compensation for its services hereunder, the Servicer shall be entitled to
retain from interest payments on the Revolving Credit Loans the amounts provided
for as the Servicing Fee. The Servicing Fee in respect of a Revolving Credit
Loan for a particular month shall become payable only upon the receipt by the
Servicer from the Mortgagor of the full Monthly Payment in respect of such
Revolving Credit Loan. Additional servicing compensation in the form of
assumption fees, as provided in Section 7.01, returned check fees, dormancy fees
and other servicer compensation for modifications, short sales, late payment
charges accrued and collected by Servicer with respect to any Revolving Credit
Loan, and similar ancillary income shall be retained by the Servicer to the
extent not required to be deposited in the Collection Account.

Section 7.04 Annual Statement as to Compliance.

The Servicer will deliver to the Purchaser on or before March 31 of each year,
beginning with March 31, 2004, an Officers' Certificate stating that (i) a
review of the activities of the Servicer during the preceding calendar year and
of performance under this Agreement has been made under such officers'
supervision, (ii) the Servicer has fully complied with the provisions of this
Agreement and (iii) to the best of such officers' knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.

EXECUTION COPY

** Confidential treatment requested           

Section 7.05 Annual Independent Certified Public Accountants' Servicing Report.

On or before April 15 of each year beginning April 15, 2004, the Servicer at its
expense shall cause a firm of independent public accountants which is a member
of the American Institute of Certified Public Accountants to furnish a statement
to the Purchaser to the effect that such firm has examined certain documents and
records relating to the servicing of mortgage loans by the Servicer generally
that include a sampling of the Revolving Credit Loans, and, on the basis of such
an examination conducted substantially in accordance with the Uniform Single
Attestation Program for Mortgage Bankers, such servicing has been conducted in
compliance with the minimum standards set forth in such program, except for
(i) such exceptions as such firm shall believe to be immaterial, and (ii) such
other exceptions as shall be set forth in such statement.

Section 7.06 ICSA Data Security Reviews.



At least quarterly Servicer shall obtain a computer security review and
certification of all computer and other systems, software, processes, and sites
(including those of business units, Affiliates and permitted subcontractors)
used in servicing the Revolving Credit Loans, by the International Computer
Security Association or another nationally recognized computer security
certification organization applying state-of-the-art computer security
standards. Such review shall include Internet perimeter intrusion checking and
assessment, yield a certification or rating of the highest level that such
organization can provide, and a full copy of all reports, scores, certificates
and recommendations resulting therefrom shall be provided promptly to Purchaser.
Such rating organization shall enter into a reasonable confidentiality agreement
with Servicer and Purchaser as a condition to such review.



Section 7.07 Purchaser's Right to Examine Servicer Records.



The Purchaser, its officers, employees, accountants, regulators, and auditors
(collectively its "Representatives") shall have the right to examine and audit,
during business hours or at such other times as are reasonable under applicable
circumstances, upon ten days advance notice any and all of (i) the credit and
other loan files relating to the Revolving Credit Loans or the Mortgagors,
(ii) any and all books, records, documentation or other information of the
Servicer (whether held by the Servicer or by another) relating to the servicing
of the Revolving Credit Loans and (iii) any and all books, records,
documentation or other information of the Servicer (whether held by the Servicer
or by another) that are relevant to the performance or observance by the
Servicer of the terms, covenants or conditions of this Agreement. The Servicer
shall be obligated to make the foregoing information available to the Purchaser
and its Representatives at the site where such information is stored; provided
that the Purchaser and its Representatives shall be required to pay all
reasonable out-of pocket costs and expenses incurred by the Servicer in making
such information available.

Section 7.08 Optional Purchase of Delinquent Revolving Credit Loans.



Servicer shall have the option to repurchase any Delinquent Revolving Credit
Loan and substitute in its place a Qualified Substitute Revolving Credit Loan
(up to a maximum of 5% of the original aggregate Funding Date Scheduled
Principal Balance of all Revolving Credit Loans purchased by Purchaser under
this Agreement).



EXECUTION COPY

** Confidential treatment requested           

ARTICLE VIII
REPORTS TO BE PREPARED BY THE SERVICER

Section 8.01 The Servicer's Reporting Requirements.

Electronic Format

. The Servicer shall supply any and all information regarding the Revolving
Credit Loans and the REO Properties, including all reports required to be
delivered pursuant to
Section
 5.03,
Section
 6.02 and this
Section
 8.01, to the Purchaser in electronic format via the Servicer's secure website,
unless otherwise limited by the servicing system utilized by the Servicer.



Additional Reports; Further Assurances

. On or before the 3rd Business Day following each Determination Date, the
Servicer shall deliver to the Purchaser (i) a report (substantially in the form
of
Exhibit 8.01
attached hereto), acceptable to the Purchaser, describing in reasonable detail
all Revolving Credit Loans that are 60 days or more delinquent and the
Servicer's activities in connection with such delinquencies. The Servicer shall
furnish to the Purchaser during the term of this Agreement such periodic,
special or other reports, information or documentation, whether or not provided
for herein, as shall be reasonably requested by the Purchaser or required by its
regulators with respect to Revolving Credit Loans or REO Properties (provided
the Purchaser shall have given the Servicer reasonable notice and opportunity to
prepare such reports, information or documentation), including any reports,
information or documentation reasonably required to comply with any regulations
of any governmental agency or body having jurisdiction over the Purchaser, all
such reports or information to be as provided by and in accordance with such
applicable instructions and directions as the Purchaser may reasonably request.
If any of such reports are not customarily prepared by the Servicer or require
that the Servicer program data processing systems to create the reports, then
the Purchaser shall pay to the Servicer a fee mutually agreed to by the
Purchaser and the Servicer taking into account the Servicer's actual time and
cost in preparing such reports. The Servicer agrees to execute and deliver all
such instruments and take all such action as the Purchaser, from time to time,
may reasonably request in order to effectuate the purposes and to carry out the
terms of this Agreement.

Financial Statements

.



The Servicer understands that, in connection with marketing the Revolving Credit
Loans, the Purchaser may make available to any prospective purchaser of the
Revolving Credit Loans the Servicer's audited financial statements for its
fiscal year 2001 and its audited financial statements for fiscal year 2002,
together with any additional statements provided pursuant to the next sentence.
During the term hereof, the Servicer will deliver to the Purchaser audited
financial statements for each of its fiscal years following the Funding Date and
all other financial statements prepared following the Funding Date to the extent
any such statements are available upon request to the public at large.

The Servicer also agrees to make available upon reasonable notice and during
normal business hours to any prospective purchasers of the Revolving Credit
Loans a knowledgeable financial or accounting officer for the purpose of
answering questions respecting recent developments affecting the Servicer or the
financial statements of the Servicer which may affect, in any material respect,
the Servicer's ability to comply with its obligations under this Agreement, and
to permit any prospective purchasers upon reasonable notice and during normal
business hours to inspect the Servicer's servicing facilities for the purpose of
satisfying such prospective purchasers that the Servicer has the ability to
service the Revolving Credit Loans in accordance with this Agreement.

EXECUTION COPY

** Confidential treatment requested           

ARTICLE IX
THE SELLER

Section 9.01 Indemnification; Third Party Claims.

The Seller shall indemnify and hold harmless the Purchaser, its directors,
officers, agents, employees, and assignees (each, an "Indemnified Party") from
and against any costs, damages, expenses (including reasonable attorneys' fees
and costs, irrespective of whether or not incurred in connection with the
defense of any actual or threatened action, proceeding, or claim), fines,
forfeitures, injuries, liabilities or losses ("Losses") suffered or sustained in
any way by any such Person, no matter how or when arising (including Losses
incurred or sustained in connection with any judgment, award, or settlement), in
connection with or relating to (i) a breach by Seller of any of its
representations and warranties contained in Article III or (ii) a breach by
Seller of any of its covenants and other obligations contained herein. The
Seller shall immediately (i) notify the Purchaser if a claim is made by a third
party with respect to this Agreement, any Revolving Credit Loan and/or any REO
Property (ii) assume (with the prior written consent of the Purchaser) the
defense of any such claim and pay all expenses in connection therewith,
including attorneys' fees, and (iii) promptly pay, discharge and satisfy any
judgment, award, or decree that may be entered against it or the Purchaser in
respect of such claim. Nothing contained herein shall prohibit the Purchaser, at
its expense, from retaining its own counsel to assist in any such proceedings or
to observe such proceedings; provided that Seller, shall not be obligated to pay
or comply with any settlement to which it has not consented.

The Servicer shall indemnify and hold harmless each Indemnified Party from and
against any Losses suffered or sustained in any way by any such Person, no
matter how or when arising (including Losses incurred or sustained in connection
with any judgment, award, or settlement), in connection with or relating to
(i) a breach by Servicer of any of its representations and warranties contained
in Article III or (ii) a breach by Servicer of any of its covenants and other
obligations contained herein including any failure to service the Revolving
Credit Loans in compliance with the terms hereof and in accordance with the
standard of care in Section 9.03. The Servicer shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Revolving Credit Loan and/or any REO Property (ii) assume (with the prior
written consent of the Purchaser) the defense of any such claim and pay all
expenses in connection therewith, including attorneys' fees, and (iii) promptly
pay, discharge and satisfy any judgment, award, or decree that may be entered
against it or the Purchaser in respect of such claim. Nothing contained herein
shall prohibit the Purchaser, at its expense, from retaining its own counsel to
assist in any such proceedings or to observe such proceedings; provided that the
Servicer, as applicable, shall not be obligated to pay or comply with any
settlement to which it has not consented. The Servicer shall be reimbursed from
amounts on deposit in the Collection Account for all amounts advanced by it
pursuant to the second preceding sentence except when the claim in any way
relates to the Servicer's indemnification for any Losses pursuant to this
Section 9.01.

EXECUTION COPY

** Confidential treatment requested           

Section 9.02 Merger or Consolidation of the Seller.

Seller will keep in full effect its existence, rights and franchises as a
corporation or a Delaware business trust, as applicable, under the laws of the
state of its organization and will obtain and preserve its qualification to do
business as a foreign entity in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement or any of the Revolving Credit Loans and to perform its duties under
this Agreement.

Any Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation (including by means of
the sale of all or substantially all of Seller's assets to such Person) to which
the Seller shall be a party, or any Person succeeding to the business of the
Seller, shall be the successor of the Seller hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided that, unless otherwise
consented to by the Purchaser, the successor or surviving Person, in the case of
a merger or consolidation, etc. of the Servicer, shall be an institution
qualified to service mortgage loans on behalf of FNMA and FHLMC in accordance
with the requirements of Section 3.02(a), shall not cause a rating on any
security backed by a Revolving Credit Loan to be downgraded and shall satisfy
the requirements of Section 12.01 with respect to the qualifications of a
successor to such Servicer.

Section 9.03 Limitation on Liability of the Seller and Others.

Neither the Seller nor the Servicer, nor any of the officers, employees or
agents of the Seller or Servicer shall be under any liability to the Purchaser
for any reasonable action taken or for refraining from the taking of any
reasonable action in good faith pursuant to this Agreement or pursuant to the
express written instructions of the Purchaser, or for reasonable errors in
judgment made in good faith; provided that this provision shall not protect the
Seller, the Servicer, or any such Person against any breach of warranties or
representations or covenants made herein, or failure to perform its obligations
in compliance with any standard of care set forth in this Agreement, or any
liability which would otherwise be imposed by reasons of willful misfeasance,
bad faith, negligence or any breach in the performance of the obligations and
duties hereunder. The Seller, the Servicer and any officer, employee or agent of
the Seller and Servicer may rely in good faith on any document of any kind
reasonably believed by the Seller, the Servicer, or such Person to be genuine
and prima facie properly executed and submitted by any Person respecting any
matters arising hereunder.

The Seller or the Servicer, as applicable, shall not be under any obligation to
appear in, prosecute or defend any legal action that is not incidental to their
duties hereunder and which in their opinion may involve them in any expense or
liability; provided that the Seller or the Servicer may in their discretion
undertake any such action that it may deem necessary or desirable in respect of
this Agreement and the rights and duties of the parties hereto. In such event,
the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities of the Seller or the Servicer
as applicable, and the Servicer shall be entitled to be reimbursed out of the
Collection Account for customary and reasonable legal expenses with the express
written consent of the Purchaser. This indemnity shall survive the termination
of this Agreement.

EXECUTION COPY

** Confidential treatment requested           

Section 9.04 Servicer Not to Resign.

With respect to the retention by Seller of the servicing of the Revolving Credit
Loans and the REO Properties hereunder, Seller acknowledges that the Purchaser
has acted in reliance upon Seller's independent status, the adequacy of its
servicing facilities, plan, personnel, records and procedures, its integrity,
reputation and financial standing and the continuance thereof. Consequently,
Seller shall not assign the servicing rights retained by it hereunder to any
third party nor resign from the obligations and duties hereby imposed on it
except (i) with 120 days written notice to Purchaser and the written approval of
the Purchaser, such approval not to be unreasonably withheld, or (ii) 3 Business
Days following any determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by Seller.
Any determination permitting the transfer of the servicing rights or the
resignation of Seller under Subsection (ii) hereof shall be evidenced by an
opinion of counsel to such effect delivered to the Purchaser, which opinion of
counsel shall be in form and substance reasonably acceptable to the Purchaser.

ARTICLE X
DEFAULT

Section 10.01 Events of Default.

In case one or more of the following events shall occur and be continuing:

any failure by the Servicer to remit to the Purchaser any payment required to be
made under the terms of this Agreement which continues unremedied for a period
of 3 Business Days unless such failure to remit is due to a cause beyond the
Servicer's control, including an act of God, act of civil, military or
governmental authority, fire, epidemic, flood, blizzard, earthquake, riot, war,
or sabotage, provided that the Servicer gives the Purchaser notice of such cause
promptly and uses its reasonable efforts to correct such failure to remit and
does so remit within 2 Business Days following the end of the duration of the
cause of such failure to remit;

Servicer shall commingle funds unrelated to the Revolving Credit Loans or shall
fail to make remittances to Purchaser when and as required under this Agreement,
provided however, the infrequent accidental misallocation of funds on the part
of the Servicer in the performance of its duties hereunder shall not be deemed
to be an Event of Default hereunder provided that Servicer has taken
commercially reasonable steps to prevent such occurrence, Servicer promptly
corrects such misallocations, and ; or

any filing of an Insolvency Proceeding against a Seller/Servicer that remains
undismissed or unstayed for a period of 30 days after the filing thereof;

Servicer shall fail to pay, or any event of default by Servicer shall occur
under the terms of, any indebtedness of Servicer for borrowed money exceeding $
100,000 due Purchaser or any other person or entity and such failure shall
continue beyond any applicable grace period, and in Purchaser's judgment, such
failure is indicative of an adverse change in the operations or financial
condition of the Servicer or its ability or willingness to satisfactorily
perform its obligations hereunder; or

EXECUTION COPY

** Confidential treatment requested           

any filing of an Insolvency Proceeding by or on behalf of a Seller or Servicer,
any consent by or on behalf of a Seller or Servicer to the filing of an
Insolvency Proceeding against a Seller or Servicer, or any admission by or on
behalf of a Seller or Servicer of its inability to pay its debts generally as
the same become due;

Any Insolvency Proceeding is commenced by or against a Seller or Servicer and
the petition shall not be dismissed within 30 days after commencement of the
case, or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Servicer in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or here after in
effect, or any other similar relief shall be granted under any applicable
federal or state law; or;

any issuance of any attachment or execution against, or any appointment of a
conservator, receiver or liquidator with respect to, all or substantially all of
the assets of a Seller or Servicer;

any failure or inability of Seller to be eligible to service Revolving Credit
Loans for FNMA or FHLMC;

any sale, transfer, assignment, or other disposition by a Seller or Servicer of
all or substantially all of its property or assets to a Person who does not meet
the qualifications enumerated or incorporated by reference into Section 9.02,
any assignment by a Seller or Servicer of this Agreement or any of a Seller's or
Servicer's rights or obligations hereunder except in accordance with
Section 9.04, or any action taken or omitted to be taken by a Seller or Servicer
in contemplation or in furtherance of any of the foregoing, without the consent
of the Purchaser; or

any failure by the Seller or Servicer to be in compliance with applicable "doing
business" or licensing laws of any jurisdiction where Mortgaged Property is
located;

then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller and/or
Servicer may, in addition to whatever rights the Purchaser may have at law or in
equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Seller and/or Servicer under
this Agreement and in and to the Revolving Credit Loans and the proceeds thereof
subject to Section 12.01, without the Purchaser's incurring any penalty or fee
of any kind whatsoever in connection therewith; provided that, upon the
occurrence of an Event of Default under Subsection (3), (4) or (5) of this
Section 10.01, this Agreement and all authority and power of the Seller and/or
Servicer hereunder (whether with respect to the Revolving Credit Loans, the REO
Properties or otherwise) shall automatically cease. On or after the receipt by
the Seller of such written notice, all authority and power of the Seller under
this Agreement (whether with respect to the Revolving Credit Loans or otherwise)
shall cease. Notwithstanding the occurrence of an Event of Default, the Seller
or the Servicer, as applicable, shall be entitled to all amounts due to such
party and remaining unpaid on such date of termination.

EXECUTION COPY

** Confidential treatment requested           

ARTICLE XI
TERMINATION

Section 11.01 Term and Termination of Servicing.

The servicing obligations of the Servicer under this Agreement may be terminated
as provided in Section 10.01 hereof.

In any case other than as provided under Subsection (a) hereof, the respective
obligations and responsibilities of the Servicer hereunder shall terminate upon:
(a) the later of the final payment or other liquidation (or any advance with
respect thereto) of the last Revolving Credit Loan or the disposition of all REO
Property and the remittance of all funds due hereunder; or (b) written notice by
Purchaser, and transfer of servicing in accordance with Section 12.01,

Upon any termination of this Agreement or the servicing obligations of the
Servicer hereunder, then the Servicer shall prepare, execute and deliver all
agreements, documents and instruments, including all Servicer Mortgage Files,
and do or accomplish all other acts or things necessary or appropriate to effect
such termination, all at the Servicer's sole expense. In any such event, the
Servicer agrees to cooperate with the Purchaser in effecting the termination of
the Servicer's servicing responsibilities hereunder, including the transfer to
the Purchaser or its designee for administration by it of all cash amounts which
shall at the time be contained in, or credited by the Servicer to, the
Collection Account or thereafter received with respect to any Revolving Credit
Loan or REO Property.

Purchaser and Seller may, by written notice to the other parties at any time,
terminate their respective obligations to purchase or sell mortgage loans
hereunder, provided, however, each such party shall be obligated to purchase and
sell, as applicable, any mortgage loans such party committed to purchase or sell
subject to any Purchase Price and Terms Letter predating the other party's
receipt of any such notice of termination.

Section 11.02 Survival.

Notwithstanding anything to the contrary contained herein, the representations
and warranties of the parties contained herein and in any certificate or other
instrument delivered pursuant hereto, as well as the other covenants hereof
(including those set forth in Section 9.01) that, by their terms, require
performance after the termination by this Agreement, shall survive the delivery
and payment for the Revolving Credit Loans on each Funding Date as well as the
subsequent transfer of any Revolving Credit Loan, and the termination of this
Agreement and shall inure to the benefit of the parties, their successors and
assigns. Seller further agree that the representations, warranties and covenants
made by Seller herein and in any certificate or other instrument delivered
pursuant hereto shall be deemed to be relied upon by Purchaser notwithstanding
any investigation heretofore made by Purchaser or on Purchaser's behalf.

EXECUTION COPY

** Confidential treatment requested           

ARTICLE XII
GENERAL PROVISIONS

Section 12.01 Successor to the Servicer.

Upon the termination of the Servicer's servicing responsibilities and duties
under this Agreement pursuant to Section 9.04, 10.01, or 11.01, the Purchaser
shall (i) succeed to and assume all of the Servicer 's responsibilities, rights,
duties and obligations under this Agreement or (ii) appoint a successor servicer
which shall succeed to all rights and assume all of the responsibilities, duties
and liabilities of the Servicer under this Agreement prior to the termination of
the Servicer's responsibilities, duties and liabilities under this Agreement. If
the Servicer's duties, responsibilities and liabilities under this Agreement
should be terminated pursuant to the aforementioned sections, then the Servicer
shall continue to discharge such duties and responsibilities during the period
from the date it acquires knowledge of such termination until the effective date
thereof (if applicable) all on the terms and conditions contained herein and
shall take no action whatsoever that might impair or prejudice the rights or
financial condition of its successor. The termination of the Servicer's
servicing responsibilities pursuant to any of the aforementioned Sections shall
not, among other things, relieve the Servicer of its obligations pursuant to
Section 2.04 and/or 7.02, the representations and warranties or other
obligations set forth in Sections 2.04, 3.01, 3.02 and 3.03 and the remedies
available to the Purchaser under the various provisions of this Agreement. In
addition, such termination shall not affect any claims that the Purchaser may
have against the Servicer arising prior to any such termination.

Section 12.02 Governing Law.

This Agreement is to be governed by, and construed in accordance with the
internal laws of the State of North Carolina without giving effect to principles
of conflicts of laws. The obligations, rights, and remedies of the parties
hereunder shall be determined in accordance with such laws.

Section 12.03 Notices.

Any notices or other communications permitted or required hereunder shall be in
writing and shall be deemed conclusively to have been given if personally
delivered, sent by courier with delivery against signature therefor, mailed by
registered mail, postage prepaid, and return receipt requested or transmitted by
telex, telegraph or telecopier and confirmed by a similar writing mailed or sent
by courier as provided above, to (i) in the case of the Purchaser, Wachovia
Bank, N.A., 301 S. College St., Mail Stop NC0602, Charlotte, NC 28288, Attention
: Rick Newton, Vice President, Structured Products, (ii) ) in the case of the
Seller, E-Loan, Inc., 6230 Stoneridge Mall Road, Pleasanton, CA 94588 Attention
: Steve Majerus, Senior Vice President, with a copy to Edward A. Giedgowd,
E-Loan's General Counsel at the same address, or (iii) such other address as may
hereafter be furnished to the other parties in writing by the Purchaser or
applicable Seller. Any notification or communication provided by transmission of
e-mail shall not, for purposes of this Agreement, constituted valid notice.

EXECUTION COPY

** Confidential treatment requested           

Section 12.04 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, the invalidity of any
such covenant, agreement, provision or term of this Agreement shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

Section 12.05 Schedules and Exhibits.

The schedules and exhibits that are attached to this Agreement are hereby
incorporated herein and made a part hereof by this reference.

Section 12.06 General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;

any reference in this Agreement to this Agreement or any other agreement,
document, or instrument shall be a reference to this Agreement or any other such
agreement, document, or instrument as the same has been amended, modified, or
supplemented in accordance with the terms hereof and thereof (as applicable);

accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;

references herein to "Articles," "Sections," "Subsections," "Paragraphs, " and
other subdivisions without reference to a document are to designated articles,
sections, subsections, paragraphs and other subdivisions of this Agreement,
unless the context shall otherwise require;

a reference to a subsection without further reference to a section is a
reference to such subsection as contained in the same section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

a reference to a "day" shall be a reference to a calendar day;

the words "herein," "hereof," "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

the terms "include" and "including" shall mean without limitation by reason of
enumeration .

Section 12.07 Waivers and Amendments, Noncontractual Remedies; Preservation of
Remedies.

EXECUTION COPY

** Confidential treatment requested           

This Agreement may be amended, superseded, canceled, renewed or extended and the
terms hereof may be waived, only by a written instrument signed by authorized
representatives of the parties or, in the case of a waiver, by an authorized
representative of the party waiving compliance. No such written instrument shall
be effective unless it expressly recites that it is intended to amend,
supersede, cancel, renew or extend this Agreement or to waive compliance with
one or more of the terms hereof, as the case may be. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, or any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity.

Section 12.08 Captions.

All section titles or captions contained in this Agreement or in any schedule or
Exhibit annexed hereto or referred to herein, and the table of contents to this
Agreement, are for convenience only, shall not be deemed a part of this
Agreement and shall not affect the meaning or interpretation of this Agreement.

Section 12.09 Counterparts; Effectiveness.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. This
Agreement shall become effective as of the date first set forth herein upon the
due execution and delivery of this Agreement by each of the parties hereto.

Section 12.10 Entire Agreement; Amendment.

This Agreement (including the schedules and exhibits annexed hereto or referred
to herein), together with each and every Purchase Price and Terms Letter to be
provided in connection with any Revolving Credit Loan and Funding Date, and the
Seller Guide, contains the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersedes all prior
agreements, written or oral, with respect thereto. No amendment, modification or
alteration of the terms or provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by the authorized representatives
of the parties hereto.

Section 12.11 Further Assurances.

Each party hereto shall take such additional action as may be reasonably
necessary to effectuate this Agreement and the transactions contemplated hereby.
The Seller will promptly and duly execute and deliver to the Purchaser such
documents and assurances and take such further action as the Purchaser may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of this Agreement and to establish and protect the rights and
remedies created or intended to be created in favor of the Purchaser.

EXECUTION COPY

** Confidential treatment requested           

Section 12.12 Intention of the Seller.

Seller intends that the conveyance of Seller's right, title and interest in and
to the Revolving Credit Loans to the Purchaser shall constitute a sale and not a
pledge of security for a loan. If such conveyance is deemed to be a pledge of
security for a loan, however, the Seller intends that the rights and obligations
of the parties to such loan shall be established pursuant to the terms of this
Agreement. Seller also intends and agrees that, in such event, (i) the Seller
shall be deemed to have granted to the Purchaser and its assigns a first
priority security interest in Seller's entire right, title and interest in and
to the Revolving Credit Loans, all principal and interest received or receivable
with respect to the Revolving Credit Loans, all amounts held from time to time
in the accounts mentioned pursuant to this Agreement and all reinvestment
earnings on such amounts, together with all of the Seller's right, title and
interest in and to the proceeds of any title, hazard or other insurance policies
related to such Revolving Credit Loans and (ii) this Agreement shall constitute
a security agreement under applicable law. All rights and remedies of the
Purchaser under this Agreement are distinct from, and cumulative with, any other
rights or remedies under this Agreement or afforded by law or equity and all
such rights and remedies may be exercised concurrently, independently or
successively.

[SIGNATURE PAGE FOLLOWS]

EXECUTION COPY

** Confidential treatment requested           

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers as of the date first written above.

WACHOVIA BANK, N.A.

By: /s/ Rick W. Newton
Name : Rick W. Newton
Title : Vice President

 

E-LOAN, INC.

 

By: /s/ Steve Majerus
Name: Steve Majerus
Title: Senior Vice President

 

 

 

 

 

 

 

*Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.




--------------------------------------------------------------------------------


